



Exhibit 10.1






























LEASE
(Single-Tenant; Net; “AS IS”)




BETWEEN




THE IRVINE COMPANY LLC




AND




MASIMO CORPORATION




















1



--------------------------------------------------------------------------------






INDEX TO LEASE


ARTICLE I.
BASIC LEASE PROVISIONS    
1


 
 
 
 
 
 
ARTICLE II.
PREMISES
3


 
 
SECTION 2.1.
LEASED PREMISES
3


 
 
SECTION 2.2.
ACCEPTANCE OF PREMISES
3


 
 
SECTION 2.3.
BUILDING NAME AND ADDRESS
3


 
 
SECTION 2.4.
LANDLORD’S RESPONSIBILITIES
3


 
 
 
 
 
 
ARTICLE III.
TERM
3


 
 
SECTION 3.1.
GENERAL
3


 
 
SECTION 3.2.
DELAY IN POSSESSION
3


 
 
SECTION 3.3.
EARLY ENTRY TO PREMISES
3


 
 
SECTION 3.4.
RIGHT TO EXTEND THIS LEASE
3


 
ARTICLE IV.
RENT AND OPERATING EXPENSES
4


 
 
SECTION 4.1.
BASIC RENT
4


 
 
SECTION 4.2.    
OPERATING EXPENSES
4


 
 
SECTION 4.3.    
SECURITY DEPOSIT
4


 
 
 
 
 
 
ARTICLE V.
USES
6


 
 
SECTION 5.1.
USE
6


 
 
SECTION 5.2.
SIGNS
7


 
 
SECTION 5.3.    
HAZARDOUS MATERIALS
7


 
 
 
 
 
 
ARTICLE VI.
COMMON AREAS; SERVICES
9


 
 
SECTION 6.1.
UTILITIES AND SERVICES
9


 
 
SECTION 6.2.
OPERATION AND MAINTENANCE OF COMMON AREAS
9


 
 
SECTION 6.3.    
USE OF COMMON AREAS
9


 
 
SECTION 6.4.
PARKING
9


 
 
SECTION 6.5.
CHANGES AND ADDITIONS BY LANDLORD
10


 
 
 
 
 
 
ARTICLE VII.
MAINTAINING THE PREMISES
10


 
 
SECTION 7.1.
TENANT’S MAINTENANCE AND REPAIR
10


 
 
SECTION 7.2.
LANDLORD’S MAINTENANCE AND REPAIR
10


 
 
SECTION 7.3.
ALTERATIONS
10


 
 
SECTION 7.4.
MECHANIC’S LIENS
11


 
 
SECTION 7.5.
ENTRY AND INSPECTION
11


 
 
 
 
 
 
ARTICLE VIII.
TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
12


 
 
 
 
 
 
ARTICLE IX.
ASSIGNMENT AND SUBLETTING
12


 
 
SECTION 9.1.
RIGHTS OF PARTIES
12


 
 
SECTION 9.2.
EFFECT OF TRANSFER
13


 
 
SECTION 9.3.    
SUBLEASE REQUIREMENTS
14


 
 
SECTION 9.4.
CERTAIN TRANSFERS
14


 
 
 
 
 
 
ARTICLE X.
INSURANCE AND INDEMNITY
14


 
 
SECTION 10.1.
TENANT’S INSURANCE
14


 
 
SECTION 10.2.
LANDLORD’S INSURANCE
14


 
 
SECTION 10.3.
TENANT’S INDEMNITY
15







i

--------------------------------------------------------------------------------





 
 
SECTION 10.4.
LANDLORD’S NONLIABILITY
15


 
 
SECTION 10.5.
WAIVER OF SUBROGATION
15


 
 
 
 
 
 
ARTICLE XI.
DAMAGE OR DESTRUCTION
15


 
 
SECTION 11.1.
RESTORATION
15


 
 
SECTION 11.2.
LEASE GOVERNS
16


 
 
 
 
 
ARTICLE XII.
EMINENT DOMAIN
16


 
 
SECTION 12.1
TOTAL OR PARTIAL TAKING
16


 
 
SECTION 12.2.
TEMPORARY TAKING
17


 
 
SECTION 12.3.
TAKING OF PARKING AREA
17


 
 
 
 
 
 
ARTICLE XIII.
SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
17


 
 
SECTION 13.1.
SUBORDINATION
17


 
 
SECTION 13.2.
ESTOPPEL CERTIFICATE
17


 
 
SECTION 13.3.
FINANCIALS
17


 
 
 
 
 
ARTICLE XIV.
EVENTS OF DEFAULT AND REMEDIES
18


 
 
SECTION 14.1.
TENANT’S DEFAULTS
18


 
 
SECTION 14.2.
LANDLORD’S REMEDIES
18


 
 
SECTION 14.3.
LATE PAYMENTS
19


 
 
SECTION 14.4.
RIGHT OF LANDLORD TO PERFORM
20


 
 
SECTION 14.5
DEFAULT BY LANDLORD
20


 
 
SECTION 14.6.
EXPENSES AND LEGAL FEES
20


 
 
SECTION 14.7.
WAIVER OF JURY TRIAL/JUDICIAL REFERENCE
20


 
 
SECTION 14.8.    
SATISFACTION OF JUDGMENT
21


 
 
 
 
 
 
ARTICLE XV.
END OF TERM
22


 
 
SECTION 15.1.    
HOLDING OVER
22


 
 
SECTION 15.2.    
MERGER ON TERMINATION
22


 
 
SECTION 15.3.    
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
22


 
 
 
 
 
 
ARTICLE XVI.
PAYMENTS AND NOTICES
22


 
 
 
 
 
 
ARTICLE XVII.
RULES AND REGULATIONS
22


 
 
 
 
 
 
ARTICLE XVIII.
BROKER’S COMMISSION
23


 
 
 
 
 
 
ARTICLE XIX.
TRANSFER OF LANDLORD’S INTEREST
23


 
 
 
 
 
 
ARTICLE XX.
INTERPRETATION
23


 
 
SECTION 20.1.
GENDER AND NUMBER
23


 
 
SECTION 20.2.
HEADINGS
23


 
 
SECTION 20.3.    
JOINT AND SEVERAL LIABILITY
23


 
 
SECTION 20.4.
SUCCESSORS
23


 
 
SECTION 20.5.
TIME OF ESSENCE
23


 
 
SECTION 20.6.    
CONTROLLING LAW/VENUE
23


 
 
SECTION 20.7.
SEVERABILITY
23


 
 
SECTION 20.8.
WAIVER AND CUMULATIVE REMEDIES
23


 
 
SECTION 20.9.
INABILITY TO PERFORM
23


 
 
SECTION 20.10.    
ENTIRE AGREEMENT
24


 
 
SECTION 20.11.
QUIET ENJOYMENT
24


 
 
SECTION 20.12
SURVIVAL
24


 
 
SECTION 20.13
INTERPRETATION
24


 
 
 
 
 
 
ARTICLE XXI.
EXECUTION AND RECORDING
24


 
 
SECTION 21.1.
COUNTERPARTS
24







ii

--------------------------------------------------------------------------------





 
 
SECTION 21.2.
CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY
24


 
 
SECTION 21.3.
EXECUTION OF LEASE; NO OPTION OR OFFER
24


 
 
SECTION 21.4.    
RECORDING
24


 
 
SECTION 21.5.
AMENDMENTS    
24


 
 
SECTION 21.6.
EXECUTED COPY
24


 
 
SECTION 21.7.
ATTACHMENTS
24


 
 
 
 
 
 
ARTICLE XXII.
MISCELLANEOUS
24


 
 
SECTION 22.1.    
NONDISCLOSURE OF LEASE TERMS
24


 
 
SECTION 22.2.
GUARANTEE
25


 
 
SECTION 22.3.
CHANGES REQUESTED BY LENDER
25


 
 
SECTION 22.4
MORTGAGEE PROTECTION
25


 
 
SECTION 22.5.
COVENANTS AND CONDITIONS
25


 
 
SECTION 22.6.
SECURITY MEASURES    
25


 
 
SECTION 22.7.
SDN LIST
25


 
 
 
 
 
 
EXHIBITS
 
 
 
 
Exhibit A
Description of Premises
 
 
 
Exhibit B
Environmental Questionnaire
 
 
 
Exhibit C
Landlord’s Disclosures
 
 
 
Exhibit D
Insurance Requirements
 
 
 
Exhibit E
Rules and Regulations
 
 
 
Exhibit Y
Project Site Plan
 















iii

--------------------------------------------------------------------------------






LEASE
(Single-Tenant; Net; As Is)
THIS LEASE is made as of the day of , 2016, by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company hereafter called “Landlord,” and
MASIMO CORPORATION, a Delaware corporation, hereinafter called “Tenant.”

ARTICLE I. BASIC LEASE PROVISIONS
Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.
1.
Premises: The Premises are more particularly described in Section 2.1.

Address of Building: 9600 Jeronimo Road, Irvine, CA
2.
Project Description (if applicable): Jeronimo 5 & 6

3.
Use of Premises: General office, warehouse and research and development related
to medical devices (including ancillary laboratory use and manufacturing of
prototypes of the medical devices), to the extent permitted by the City’s 5.4
Industrial Zoning Ordinance.

4.
Commencement Date: December 1, 2016

5.
Expiration Date:    November 30, 2026

6.
Basic Rent: Commencing on the Commencement Date, the Basic Rent shall be Twenty
Five Thousand Six Hundred Eighty-Nine Dollars ($25,689.00) per month, based on
$.79 per rentable square foot.

Basic Rent is subject to adjustment as follows:
Commencing December 1, 2017, the Basic Rent shall be Twenty Six Thousand Six
Hundred Sixty-Five Dollars ($26,665.00) per month, based on $.82 per rentable
square foot.
Commencing December 1, 2018, the Basic Rent shall be Twenty Seven Thousand Six
Hundred Forty Dollars ($27,640.00) per month, based on $.85 per rentable square
foot.
Commencing December 1, 2019, the Basic Rent shall be Twenty Eight Thousand Nine
Hundred Forty-One Dollars ($28,941.00) per month, based on $.89 per rentable
square foot.
Commencing December 1, 2020, the Basic Rent shall be Twenty Nine Thousand Nine
Hundred Seventeen Dollars ($29,917.00) per month, based on $.92 per rentable
square foot.
Commencing December 1, 2021, the Basic Rent shall be Thirty One Thousand Two
Hundred Seventeen Dollars ($31,217.00) per month, based on $.96 per rentable
square foot.
Commencing December 1, 2022, the Basic Rent shall be Thirty Two Thousand Five
Hundred Eighteen Dollars ($32,518.00) per month, based on $1.00 per rentable
square foot.
Commencing December 1, 2023, the Basic Rent shall be Thirty Three Thousand Eight
Hundred Nineteen Dollars ($33,819.00) per month, based on $1.04 per rentable
square foot.
Commencing December 1, 2024, the Basic Rent shall be Thirty Five Thousand One
Hundred Nineteen Dollars ($35,119.00) per month, based on $1.08 per rentable
square foot.




1

--------------------------------------------------------------------------------





Commencing December 1, 2025, the Basic Rent shall be Thirty Six Thousand Four
Hundred Twenty Dollars ($36,420.00) per month, based on $1.12 per rentable
square foot.
Notwithstanding the above schedule of Basic Rent to the contrary, as long as no
Event of Default (as defined in Section 14.1) has occurred under this Lease,
Tenant shall be entitled to an abatement of 4 full calendar months of Basic Rent
in the aggregate amount of $102,756.00 (i.e. $25,689.00 per month) (the “Abated
Basic Rent”) for the initial 4 full calendar months of the Term (the “Abatement
Period”). In the event this Lease terminates as a result of a Default by Tenant
at any time during the Term, all unamortized Abated Basic Rent shall immediately
become due and payable (based upon the full Abated Basic Rent being amortized
over the entire initial Lease Term). The payment by Tenant of the Abated Basic
Rent in the event of a Default shall not limit or affect any of Landlord’s other
rights, pursuant to this Lease or at law or in equity. Only Basic Rent shall be
abated during the Abatement Period and all other additional rent and other costs
and charges specified in this Lease shall remain as due and payable pursuant to
the provisions of this Lease.
7.
Guarantor(s): None

8.
Floor Area: Approximately 32,518 rentable square feet

9.
Security Deposit: $0

10.
Broker(s):“Landlord’s Broker”: Irvine Realty Company

“Tenant’s Broker”: Zuvich Corporate Advisors
11.
Additional Insureds: None

12.
Address for Payments and Notices:



Payment Address:
LANDLORD
TENANT
Payment Address:
 
THE IRVINE COMPANY LLC
Department #0293
Los Angeles, CA 90084-0293
Attn: Senior Vice President, Property Operations
Irvine Office Properties
MASIMO CORPORATION
52 Discovery
Irvine, CA 92618
Attn: Chief Information Officer
Notice Address:
with a copy to:
THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties
MASIMO CORPORATION
52 Discovery
Irvine, CA 92618
Attn: Legal Department
 
and with a copy to:
 
Stuart Kane LLP
620 Newport Center Drive,
Suite 200
Newport Beach, CA 92660
Attn: Josh C. Grushkin



13.
Address for Payments: All payments due under this Lease shall be made to the
address shown on the invoice for the payment due, or if no address is shown, to
Landlord’s notice address above.





2

--------------------------------------------------------------------------------





14.
Tenant’s Liability Insurance Requirement: $2,000,000.00

15.
Vehicle Parking Spaces: Ninety (90)


ARTICLE II. PREMISES
SECTION 2.1.    LEASED PREMISES. Landlord leases to Tenant and Tenant leases
from Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”). The Premises consist of all of the Floor Area of the
building identified in Item 2 of the Basic Lease Provisions (the “Building”),
which is a portion of the project described in Item 2 (the “Project”). Landlord
and Tenant stipulate and agree that the Floor Area of Premises set forth in
Item 8 of the Basic Lease Provisions is correct and shall not be re-measured
during the Term. The Premises shall include the non-exclusive right of Tenant to
use and have access to the janitorial closets and electrical and telephone rooms
on the floors of the Building which contains the Premises as well as the use of
and access to the ceilings, walls and floors of the Premises for purposes of
installing, maintaining, repairing and replacing wiring, conduit and cable
serving Tenant’s equipment within the Premises, provided that any such
installation, maintenance, repair and replacement shall be performed in
accordance with, and subject to, the terms and provisions of this Lease.
Landlord shall also have the right to the use of and access to all such areas
consistent with the terms and provisions of this Lease for the purpose of
performing its obligations and exercising its rights hereunder.
SECTION 2.2.    ACCEPTANCE OF PREMISES. Tenant’s lease of the Premises shall be
on an “as is” basis without further alteration, addition or improvement to the
Premises whatsoever, except that Landlord shall provide a “Landlord’s
Contribution” to Tenant for Tenant’s construction of the “Tenant Improvements”
work in the Premises as provided in Exhibit X attached hereto.  Tenant
acknowledges that, except as expressly set forth in this Lease, neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or the suitability or
fitness of either for any purpose, except as set forth in this Lease.  Tenant
acknowledges that the flooring materials which may be installed within portions
of the Premises located on the ground floor of the Building may be limited by
the moisture content of the Building slab and underlying soils.  The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects.
SECTION 2.3.    BUILDING NAME AND ADDRESS. Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant’s corporate or trade name. Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant. Notwithstanding the foregoing, Landlord shall
reimburse Tenant for all reasonable out-of-pocket expenses incurred by Tenant,
including without limitation, Tenant’s costs of obtaining new business cards,
stationery and informing Tenant’s customers and vendors of Tenant’s new address,
not to exceed Five Thousand Dollars ($5,000.00) in the aggregate, resulting from
any changed name, number or designation of the Building or Project initiated by
Landlord.
SECTION 2.4.     LANDLORD’S RESPONSIBILITIES. Landlord warrants to Tenant that
the plumbing, fire sprinkler system, lighting, heating, ventilation and air
conditioning systems and electrical systems serving the Premises shall be in
good operating condition on the Commencement Date of this Lease. Provided that
Tenant shall notify Landlord of a non-compliance with the foregoing warranty not
later than 30 days following the Commencement Date of the Lease, then Landlord
shall, except as otherwise provided in this Lease, promptly after receipt of
written notice from Tenant setting forth the nature and extent of such
non-compliance, rectify same at Landlord’s sole cost and expense (and not as a
Project Cost).




3

--------------------------------------------------------------------------------






ARTICLE III. TERM
SECTION 3.1.     GENERAL. The Term of this Lease (“Term”) shall commence
(“Commencement Date”) on the date set forth in Item 4 of the Basic Lease
Provisions, and shall expire on the date (the “Expiration Date”) set forth in
Item 5 of the Basic Lease Provisions. The parties shall memorialize on a form
provided by Landlord (the “Commencement Date Memorandum”) the actual
Commencement Date and the Expiration Date of this Lease. Should Tenant fail to
execute and return the Commencement Date Memorandum to Landlord within five (5)
business days (or provide specific written objections thereto within that
period), then Landlord’s determination of the Commencement and Expiration Dates
as set forth in the Commencement Date Memorandum shall be conclusive.
SECTION 3.2.     EXISTING MASTER LEASE. It is understood and agreed that Tenant
is currently in possession and leasing the Premises pursuant to a lease dated
June 22, 2012 (the “Existing Master Lease”). The Existing Master Lease is
scheduled to terminate as to the Premises by its terms at midnight on the day
preceding the Commencement Date of this Lease.
SECTION 3.3.     RIGHT TO EXTEND THIS LEASE. Provided that no Event of Default
has occurred under any provision of this Lease, either at the time of exercise
of the extension right granted herein or at the time of the commencement of such
extension, and provided further that Tenant or its successor pursuant to a
Permitted Transfer is occupying the entire Premises and has not assigned or
sublet any of its interest in this Lease (except in connection with a Permitted
Transfer), then Tenant may extend the Term of this Lease for 1 extension period
of 60 months. Tenant shall exercise its right to extend the Term by and only by
delivering to Landlord, not less than 9 months or more than 12 months prior to
the Expiration Date of the Term, Tenant’s irrevocable written notice of its
commitment to extend (the “Commitment Notice”). The Basic Rent payable under the
Lease during any extension of the Term shall be determined as provided in the
following provisions.
If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable and similarly improved space within
Landlord’s portfolio of properties in the immediate vicinity of the Building and
the Project (together with any increases thereof during the extension period) as
of the commencement of the extension period (“Landlord’s Determination”).
Should Tenant disagree with the Landlord’s Determination, then Tenant shall, not
later than 20 days thereafter, notify Landlord in writing of Tenant’s
determination of those rental terms (“Tenant’s Determination”). Within 10 days
following delivery of the Tenant’s Determination, the parties shall attempt to
agree on an appraiser to determine the fair market rental. If the parties are
unable to agree in that time, then each party shall designate an appraiser
within 10 days thereafter. Should either party fail to so designate an appraiser
within that time, then the appraiser designated by the other party shall
determine the fair market rental. Should each of the parties timely designate an
appraiser, then the two appraisers so designated shall appoint a third appraiser
who shall, acting alone, determine the fair market rental for the Premises. Any
appraiser designated hereunder shall have an MAI certification with not less
than 5 years experience in the valuation of commercial industrial buildings in
the vicinity of the Project.
Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord’s
Determination or the Tenant’s Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
together with comparables for similarly improved space owned by Landlord in the
vicinity of the Project with appropriate adjustment for location and quality of
project, but the appraiser shall not attribute any factor for brokerage
commissions in making its determination of the fair market rental rate. At any
time before the decision of the appraiser is rendered, either party may, by
written notice to the other party, accept the rental terms submitted by the
other party, in which event such terms shall be deemed adopted as the agreed
fair market rental. The fees of the appraiser(s) shall be borne entirely by the
party whose determination of the fair market rental rate was not accepted by the
appraiser.




4

--------------------------------------------------------------------------------





Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.
If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section , Tenant’s right to extend the Term shall be extinguished and
the Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Masimo Corporation, a Delaware
corporation, and its successors pursuant to a Permitted Transfer, and except in
connection with a Permitted Transfer, any attempted assignment or transfer of
such rights shall be void and of no force and effect. Tenant shall have no other
right to extend the Term beyond the single 60 month extension period created by
this Section. Unless agreed to in a writing signed by Landlord and Tenant, any
extension of the Term, whether created by an amendment to this Lease or by a
holdover of the Premises by Tenant, or otherwise, shall be deemed a part of, and
not in addition to, any duly exercised extension period permitted by this
Section.

ARTICLE IV. RENT AND OPERATING EXPENSES
SECTION 4.1.     BASIC RENT. From and after the Commencement Date, Tenant shall
pay to Landlord without deduction or offset, the rental amount for the Premises
shown in Item 6 of the Basic Lease Provisions (the “Basic Rent”), including
subsequent adjustments, if any. If the Commencement Date is other than the first
day of the calendar month, any rental adjustments shown in Item 6 occurring with
reference to the monthly anniversary of the Commencement Date, shall be deemed
to occur on the first day of the next calendar month following the specified
monthly anniversary of the Commencement Date. The rent shall be due and payable
in advance commencing on the Commencement Date (as prorated for any partial
month) and continuing thereafter on the first day of each successive calendar
month of the Term. No demand, notice or invoice shall be required for the
payment of Basic Rent. An installment of rent in the amount of one (1) full
month’s Basic Rent at the initial rate specified in Item 6 of the Basic Lease
Provisions and one (1) month’s estimated Tenant’s Share of Operating Expenses
(as defined in Section 4.2) shall be delivered to Landlord concurrently with
Tenant’s execution of this Lease and shall be applied against the Basic Rent and
Operating Expenses first due hereunder.
SECTION 4.2.     OPERATING EXPENSES.
(a)    From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in Section
4.2(f), incurred by Landlord in the operation of the Building and the Project.
The term “Tenant’s Share” means 100% of the Operating Expenses determined by
Landlord to benefit or relate substantially to the Building, plus that portion
of any Operating Expenses determined by multiplying the cost of such item by a
fraction, the numerator of which is the Floor Area and the denominator of which
is the total rentable square footage, as determined from time to time by
Landlord, of all or some of the buildings in the Project, for expenses
determined by Landlord to benefit or relate substantially to all or some of the
buildings in the Project rather than specifically to the Building or any other
specific building. Landlord reserves the right to allocate to the entire Project
any Operating Expenses which may benefit or substantially relate to a particular
building within the Project in order to maintain greater consistency of
Operating Expenses among buildings within the Project. In the event that
Landlord determines in its sole but commercially reasonable discretion that the
Premises or the Building incur a non-proportional benefit from any expense, or
is the non-proportional cause of any such expense, Landlord may allocate a
greater percentage of such Operating Expense to the Premises or the Building. In
the event that any management and/or overhead fee payable or imposed by Landlord
for the management of Tenant’s Premises is calculated as a percentage of the
rent payable by Tenant and other tenants of Landlord, then the full amount of
such management and/or overhead fee which is attributable to the rent paid by
Tenant shall be additional rent payable by Tenant, in full, provided, however,
that Landlord may elect to include such full amount as part of Tenant’s Share of
Operating Expenses.
(b)    Prior to the start of each full Expense Recovery Period (as defined in
this Section 4.2), Landlord shall give Tenant a written estimate of the amount
of Tenant’s Share of Operating Expenses for the applicable Expense Recovery
Period. Any delay or failure by Landlord in providing such estimate shall not
relieve Tenant from its obligation




5

--------------------------------------------------------------------------------





to pay Tenant’s Share of Operating Expenses or estimated amounts thereof, if and
when Landlord provides such estimate or final payment amount. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant’s Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant’s Share of Operating Expenses
based upon the new estimate. For purposes hereof, “Expense Recovery Period”
shall mean every twelve month period during the Term (or portion thereof for the
first and last lease years) commencing July 1 and ending June 30, provided that
Landlord shall have the right to change the date on which an Expense Recovery
Period commences in which event appropriate reasonable adjustments shall be made
to Tenant’s Share of Operating Expenses so that the amount payable by Tenant
shall not materially vary as a result of such change.
(c)    Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement (a “Reconciliation
Statement”) showing in reasonable detail the actual or prorated Tenant’s Share
of Operating Expenses incurred by Landlord during such Expense Recovery Period,
and the parties shall within thirty (30) days thereafter make any payment or
allowance necessary to adjust Tenant’s estimated payments of Tenant’s Share of
Operating Expenses, if any, to the actual Tenant’s Share of Operating Expenses
as shown by the Reconciliation Statement. Any delay or failure by Landlord in
delivering any Reconciliation Statement shall not constitute a waiver of
Landlord’s right to require Tenant to pay Tenant’s Share of Operating Expenses
pursuant hereto. Any amount due Tenant shall be credited against installments
next coming due under this Section 4.2, and any deficiency shall be paid by
Tenant together with the next installment. Should Tenant fail to object in
writing to Landlord’s determination of Tenant’s Share of Operating Expenses
within sixty (60) days following delivery of Landlord’s Reconciliation
Statement, Landlord’s determination of Tenant’s Share of Operating Expenses for
the applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.
(d)    Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination.
(e)    If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant’s Share
of the increase. If Landlord gives Tenant written notice of the amount or
estimated amount of the increase and the month in which the increase will or has
become effective, then Tenant shall pay the increase to Landlord as a part of
Tenant’s monthly payments of the estimated Tenant’s Share of Operating Expenses
as provided in Section 4.2(b), commencing with the month following delivery of
Landlord’s notice. In addition, Tenant shall pay upon written request any such
increases which were incurred prior to the Tenant commencing to pay such monthly
increase.
(f)    The term “Operating Expenses” shall mean and include all Project Costs,
as defined in subsection (g), and Property Taxes, as defined in subsection (h).
(g)    The term “Project Costs” shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2), and shall include the following charges by way of illustration but not
limitation: water and sewer charges; insurance premiums and deductibles and/or
reasonable premium and deductible equivalents should Landlord elect to self -
insure all or any portion of any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools; the
cost of any environmental, insurance, tax, legal or other consultant utilized by
Landlord in connection with the Building and/or Project; establishment of
reasonable




6

--------------------------------------------------------------------------------





reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital improvements or replacements (other than tenant
improvements for specific tenants) to the extent of the amortized amount thereof
over the useful life of such capital improvements or replacements (or, if such
capital improvements or replacements are anticipated to achieve a cost savings
as to the Operating Expenses, any shorter estimated period of time over which
the cost of the capital improvements or replacements would be recovered from the
estimated cost savings) calculated at a market cost of funds, all as determined
by Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; costs associated with the maintenance of an air conditioning, heating
and ventilation service agreement, and maintenance of an intrabuilding network
cable service agreement for any intrabuilding network cable telecommunications
lines within the Project, and any other maintenance, repair and replacement
costs associated with such lines; capital costs associated with a requirement
related to demands on utilities by Project tenants, including without limitation
the cost to obtain additional phone connections; labor; reasonably allocated
wages and salaries, fringe benefits, and payroll taxes for administrative and
other personnel directly applicable to the Building and/or Project, including
both Landlord’s personnel and outside personnel; any expense incurred pursuant
to Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and reasonable overhead and/or
management fees for the professional operation of the Project. It is understood
and agreed that Project Costs may include competitive charges for direct
services (including, without limitation, management and/or operations services)
provided by any subsidiary, division or affiliate of Landlord.
(h)    The term “Property Taxes” as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, “Mello Roos” districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, other than taxes covered by Article VIII; and
(v) taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent), and (vi) costs and expenses incurred in
contesting the amount or validity of any Property Tax by appropriate
proceedings. Notwithstanding the foregoing, general net income or franchise
taxes imposed against Landlord shall be excluded.
(i)    Notwithstanding anything to the contrary in this Section 4.2, Operating
Expenses shall not include:
(1)
Any ground lease rental;

(2)
Costs incurred by Landlord for the repair of damage to the Building or the
Project to the extent that Landlord is actually reimbursed by insurance
proceeds;

(3)
Costs, including permit, license and inspection costs, incurred with respect to
the installation of improvements made for new tenants or other occupants in the
Building or the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Building or the Project;

(4)
Marketing costs, including leasing commission, attorneys’ fees, and other costs
and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions or disputes with present or prospective tenants or
other occupants of the Building or the Project;

(5)
Except to the extent expressly permitted in Section 4.2(g), costs of capital
nature, including, without limitation, capital improvements, capital repairs
(except as otherwise permitted herein), capital equipment and capital tools;





7

--------------------------------------------------------------------------------





(6)
Expenses in connection with services or other benefits which are made available
to other tenants of the Building or Project but not made available to Tenant;

(7)
Costs incurred by Landlord due to the violation by Landlord of the terms of this
Lease;

(8)
Overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in the Building or the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(9)
Interest, principal, points and fees on debt or amortization on any mortgage or
mortgages or any other debt instrument encumbering the Building, the underlying
land or the Project;

(10)
Advertising and promotional expenditures, and costs of the acquisition and/or
installation (but excluding maintenance costs) of signs in or on the Building or
the Project identifying the owner or any tenant;

(11)
Tax penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make Property Tax payments when due;

(12)
Costs arising from Landlord’s charitable or political contributions; and

(13)
Costs for the acquisition or installation (but excluding maintenance costs) of
sculpture, paintings or other objects of art.

(14)
Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(15)
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord, as the same are distinguished from the costs of
the operation, management, repair, replacement and maintenance of the Project,
including partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(16)
The wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided
that in no event shall Operating Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer;

(17)
Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs pursuant to the definition
in subsection (e) above or by other express terms of this Lease;

(18)
Legal fees and costs, settlements, judgments or awards paid or incurred because
of disputes between Landlord and other tenants or prospective occupants or
prospective tenants/occupants or providers of goods and services to the Project;
and

SECTION 4.3.     SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Amendment, Tenant shall deposit with Landlord the sum, if any, stated in Item 9
of the Basic Lease Provisions (the “Security Deposit”), to be held by Landlord
as security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to




8

--------------------------------------------------------------------------------





maintain the Premises as required by Sections 7.1 and 15.2 or any other
provision of this Lease. Upon any Event of Default (as defined in Section 14.1)
by Tenant, Landlord may apply all or part of the Security Deposit as full or
partial compensation. If any portion of the Security Deposit is so applied,
Tenant shall within 10 business days after written demand by Landlord deposit
cash with Landlord in an amount sufficient to restore the Security Deposit to
its original amount. Landlord shall not be required to keep the Security Deposit
separate from its general funds, and Tenant shall not be entitled to interest on
the Security Deposit. In no event may Tenant utilize all or any portion of the
Security Deposit as a payment toward any rental sum due under this Lease. Any
unapplied balance of the Security Deposit shall be returned to Tenant or, at
Landlord’s option, to the last assignee of Tenant’s interest in this Lease
within 30 days following the termination of this Lease and Tenant’s vacation of
the Premises. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect, in connection with Landlord’s application of the Security Deposit to
prospective rent that would have been payable by Tenant but for the early
termination due to Tenant’s Default (as defined herein).

ARTICLE V. USES
SECTION 5.1.     USE. Tenant shall use the Premises only for the purposes stated
in Item 3 of the Basic Lease Provisions, all in accordance with applicable laws
and restrictions and pursuant to approvals to be obtained by Tenant from all
relevant and required governmental agencies and authorities. The parties agree
that any contrary use shall be deemed to cause material and irreparable harm to
Landlord and shall entitle Landlord to injunctive relief in addition to any
other available remedy. Tenant, at its expense, shall procure, maintain and make
available for Landlord’s inspection throughout the Term, all governmental
approvals, licenses and permits required for the proper and lawful conduct of
Tenant’s permitted use of the Premises. Tenant shall not knowingly do or permit
anything to be done in or about the Premises which will in any way interfere
with the rights of other occupants of the Building or the Project, or use or
allow the Premises to be used for any unlawful purpose, nor shall Tenant permit
any nuisance or commit any waste in the Premises or the Project. Tenant shall
not perform any work or conduct any business whatsoever in the Project other
than inside the Premises. Provided that Landlord has given Tenant written notice
of any invalidity or increased cost of an insurance policy(ies) or of any
applicable insurance underwriter’s rules and 30 days notice to “cure”, Tenant
shall not do or permit to be done anything which will invalidate or increase the
cost of any insurance policy(ies) covering the Building, the Project and/or
their contents, and shall comply with all applicable insurance underwriters
rules. Tenant shall comply at its expense with all present and future laws,
ordinances, restrictions, regulations, orders, rules and requirements of all
governmental authorities that pertain to Tenant or its use of the Premises,
including without limitation all federal and state occupational health and
safety requirements, whether or not Tenant’s compliance will necessitate
expenditures or interfere with its use and enjoyment of the Premises. Tenant
shall comply at its expense with all existing covenants, conditions, easements
or restrictions now affecting or encumbering the Building and/or Project,
including without limitation the payment by Tenant of any periodic or special
dues or assessments charged against the Premises or Tenant which may be
allocated to the Premises or Tenant in accordance with the provisions thereof.
Tenant shall also comply at its expense with any future amendments or
modifications to such existing covenants, conditions, easements or reservations,
and with any future covenants, conditions, easements or restrictions hereafter
affecting or encumbering the Building and/or the Project, provided some do not
materially impair Tenant’s use and enjoyment of the Premises. Tenant shall,
within five (5) business days after Landlord’s demand therefore; reimburse
Landlord for any additional insurance premium charged by reason of Tenant’s use
of the Premises. Notwithstanding anything to the contrary contained in this
Section 5.1, in the event Tenant’s obligation for compliance with all future and
present laws, ordinances, restrictions, regulations, orders, rules and
requirements of all governmental authorities, and with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or the Project, results in a “capital” improvement
on Tenant’s part (or Tenant’s being obligated to reimburse Landlord for a
“capital” improvement), Tenant shall only be responsible for the amortized cost
of such “capital” improvement (amortized at a market cost of funds) over the
useful life of said improvement during the Term, except in the event such
obligation for a capital improvement is required due to Tenant’s own particular
use of the Premises (in which case Tenants shall be fully responsible for the
entire cost and installation of such “capital” improvement).
SECTION 5.2.     SIGNS. Except for one (1) exterior “building-top” sign and
Landlord’s standard suite signage identifying Tenant’s name and/or logo and
installed at a location designated by Landlord, Tenant shall have no right to
maintain signs in any location in, on or about the Premises, the Building or the
Project and shall not place or




9

--------------------------------------------------------------------------------





erect any signs that are visible from the exterior of the Building. The size,
design, graphics, material, style, color and other physical aspects of any
permitted sign shall be subject to Landlord’s written determination, as
determined solely by Landlord, prior to installation, that signage is in
compliance with any covenants, conditions or restrictions encumbering the
Premises and Landlord’s signage program for the Project, as in effect from time
to time and approved by the City in which the Premises are located (“Signage
Criteria”). Prior to placing or erecting any such signs, Tenant shall obtain and
deliver to Landlord a copy of any applicable municipal or other governmental
permits and approvals and comply with any applicable insurance requirements for
such signage. Tenant shall be responsible for all costs of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor. If Tenant fails to
maintain its sign in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal, Landlord may do so at Tenant’s expense. Landlord shall have the
right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building. The term “sign” as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics. Tenant’s exterior signage rights under this
Section 5.2 belong solely to Masimo Corporation and its successors pursuant to a
Permitted Transfer, and, except in connection with a Permitted Transfer, any
attempted assignment or transfer of such rights shall be void and of no force
and effect.
SECTION 5.3.     HAZARDOUS MATERIALS.
(a)    For purposes of this Lease, the term “Hazardous Materials” means (i) any
“hazardous material” as defined in Section 25501(o) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, (iii) any
toxic or hazardous materials, substances, wastes or materials as defined
pursuant to any other applicable state, federal or local law or regulation, and
(iv) any other substance or matter which may result in liability to any person
or entity as a result of such person’s possession, use, storage, release or
distribution of such substance or matter under any statutory or common law
theory.
(b)    Tenant shall not cause or permit any Hazardous Materials to be brought
upon, stored, used, generated, released or disposed of on, under, from or about
the Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord's sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that may contain Hazardous Materials (such as photocopy toner,
"White Out", and the like), provided however, that (i) Tenant shall maintain
such products in their original retail packaging, shall follow all instructions
on such packaging with respect to the storage, use and disposal of such
products, and shall otherwise comply with all applicable laws with respect to
such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant’s storage, use and disposal of
all such products. Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant’s use, storage
and/or disposal of any Hazardous Materials requiring Landlord’s consent. Tenant
understands that Landlord may utilize an environmental consultant to assist in
determining conditions of approval in connection with the storage, use, release
and/or disposal of Hazardous Materials by Tenant on or about the Premises,
and/or to conduct periodic inspections of the storage, generation, use, release
and/or disposal of such Hazardous Materials by Tenant on and from the Premises,
and Tenant agrees that any costs incurred by Landlord in connection therewith
shall be reimbursed by Tenant to Landlord as additional rent hereunder upon
demand.
(c)    Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord an Environmental Questionnaire and Disclosure Statement (the
“Environmental Questionnaire”) in the form of Exhibit B attached hereto. The
completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials which
were stored, generated, used, released and/or disposed of on, under or about the
Premises for the twelve-month period prior thereto, and which Tenant desires to
store, generate, use, release and/or dispose of on, under or about the Premises
for the succeeding twelve-month period. In addition, to the extent Tenant is
permitted to utilize Hazardous Materials upon the Premises, Tenant shall
promptly provide Landlord with complete and legible copies of all the following
environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and all other reports, disclosures, plans or




10

--------------------------------------------------------------------------------





documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, and underground
storage tanks for Hazardous Materials; orders, reports, notices, listings and
correspondence (even those which may be considered confidential) of or
concerning the release, investigation, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Materials; and all complaints,
pleadings and other legal documents filed by or against Tenant related to
Tenant’s storage, generation, use, release and/or disposal of Hazardous
Materials.
(d)    Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto upon
at least one (1) business day’s prior written notice from Landlord. If Tenant is
not in compliance with any of the provisions of this Section 5.3, or in the
event of a release of any Hazardous Material on, under or about the Premises
caused or permitted by Tenant, its agents, employees, contractors, licensees or
invitees, Landlord and its agents shall have the right, but not the obligation,
without limitation upon any of Landlord’s other rights and remedies under this
Lease, to immediately enter upon the Premises without notice and to discharge
Tenant’s obligations under this Section 5.3 at Tenant’s expense, including
without limitation the taking of emergency or long-term remedial action.
Landlord and its agents shall endeavor to minimize interference with Tenant’s
business in connection therewith, but shall not be liable for any such
interference. In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.
(e)    If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person,
(ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, which consent may be given or withheld in Landlord’s sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, under, from or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord
(i) imposes an immediate threat to the health, safety or welfare of any
individual and (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord’s consent before taking such
action. To the fullest extent permitted by law, Tenant shall indemnify, hold
harmless, protect and defend (with attorneys acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord’s interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or permitted by Tenant, its agents,
employees, contractors, licensees or invitees. Such indemnity obligation shall
specifically include, without limitation, the cost of any required or necessary
repair, restoration, cleanup or detoxification of the Premises, the Building and
the Project and any other real or personal property owned by Landlord, the
preparation of any closure or other required plans, whether such action is
required or necessary during the Term or after the expiration of this Lease and
any loss of rental due to the inability to lease the Premises or any portion of
the Building or Project as a result of such Hazardous Materials, the remediation
thereof or any repair, restoration or cleanup related thereto. If it is at any
time discovered that Tenant or its agents, employees, contractors, licensees or
invitees may have caused or permitted the release of any Hazardous Materials on,
under, from or about the Premises, the Building or the Project or any other real
or personal property owned by Landlord, Tenant shall, at Landlord’s request,
immediately




11

--------------------------------------------------------------------------------





prepare and submit to Landlord a comprehensive plan, subject to Landlord’s
approval, specifying the actions to be taken by Tenant to return the Premises,
the Building or the Project or any other real or personal property owned by
Landlord to the condition existing prior to the introduction of such Hazardous
Materials. Upon Landlord’s approval of such plan, Tenant shall, at its expense,
and without limitation of any rights and remedies of Landlord under this Lease
or at law or in equity, immediately implement such plan and proceed to cleanup,
remediate and/or remove all such Hazardous Materials in accordance with all
applicable laws and as required by such plan and this Lease. The provisions of
this Section 5.3(e) shall expressly survive the expiration or sooner termination
of this Lease.
(f)    Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in
Exhibit C attached hereto. Tenant shall have no liability or responsibility with
respect to the Hazardous Materials facts described in Exhibit C, nor with
respect to any Hazardous Materials which were not caused or permitted by Tenant,
its agents, employees, contractors, licensees or invitees. Notwithstanding the
preceding two sentences, Tenant agrees to notify its agents, employees,
contractors, licensees, and invitees of any exposure or potential exposure to
Hazardous Materials at the Premises that Landlord brings to Tenant’s attention.
Tenant hereby acknowledges that this disclosure satisfies any obligation of
Landlord to Tenant pursuant to California Health & Safety Code Section 25359.7,
or any amendment or substitute thereto or any other disclosure obligations of
Landlord.

ARTICLE VI. COMMON AREAS; SERVICES
SECTION 6.1.     UTILITIES AND SERVICES. Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance and
all other utilities, materials and services furnished directly to Tenant or the
Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon. If any utilities or services are not separately
metered or assessed to Tenant, Landlord shall make a reasonable determination of
Tenant’s proportionate share of the cost of such utilities and services, and
Tenant shall pay such amount to Landlord, as an item of additional rent, within
thirty (30) days after delivery of Landlord’s statement or invoice therefor.
Alternatively, Landlord may elect to include such cost in the definition of
Project Costs in which event Tenant shall pay Tenant’s proportionate share of
such costs in the manner set forth in Section 4.2. Tenant shall also pay to
Landlord as an item of additional rent, within thirty (30) days after delivery
of Landlord’s statement or invoice therefor, Landlord’s “standard charges” (as
hereinafter defined, which shall be in addition to the electricity charge paid
to the utility provider) for “after hours” usage by Tenant of each HVAC unit
servicing the Premises. “After hours” shall mean more than sixty-six (66) hours
of usage during any week during the Term. “After hours” usage shall be
determined based upon the operation of the applicable HVAC unit during each week
on a “non-cumulative” basis (that is, without regard to Tenant’s usage or
nonusage of other unit(s) serving the Premises, or of the applicable unit during
other weeks of the Term). As used herein, “standard charges” shall mean (i)
$5.00 per hour for 1-5 ton HVAC units, (ii) $7.50 per hour for 6-9 ton HVAC
units and (iii) $10.00 per hour for HVAC units of greater than 9 tons (in
addition to the applicable electricity charges paid to the utility provider).
Landlord shall not be liable for damages or otherwise for any failure or
interruption of any utility or other service furnished to the Premises, and no
such failure or interruption shall be deemed an eviction or entitle Tenant to
terminate this Lease or withhold or abate any rent due hereunder. Landlord shall
at all reasonable times have free access to the Building and Premises to
install, maintain, repair, replace or remove all electrical and mechanical
installations of Landlord. Tenant acknowledges that the costs incurred by
Landlord related to providing above-standard utilities and services to Tenant,
including, without limitation, telephone lines, may be charged to Tenant.
Landlord shall not be liable for damages or otherwise for any failure or
interruption of any utility or other service furnished to the Premises, and no
such failure or interruption shall be deemed an eviction or entitle Tenant to
terminate this Lease or withhold or abate any rent due hereunder; provided,
however, if as a result of the direct actions of Landlord, its employees,
contractors or authorized agents, for more than 3 consecutive business days
following written notice to Landlord there is no electricity, HVAC or elevator
services to all or a portion of the Premises, or such an interruption of other
essential utilities and building services, such as fire protection or water, so
that all or a portion of the Premises cannot be used by Tenant, then Tenant’s
Basic Rent (or an equitable portion of such Basic Rent to the extent that less
than all of the Premises are affected) shall thereafter be abated until the
Premises are again usable by Tenant; provided, however, that if Landlord is
diligently pursuing the repair of such utilities or services and Landlord




12

--------------------------------------------------------------------------------





provides substitute services reasonably suitable for Tenant’s purposes, as for
example, bringing in portable air-conditioning equipment, then there shall not
be an abatement of Basic Rent. Landlord shall at all reasonable times have free
access to the Building and Premises to install, maintain, repair, replace or
remove all electrical and mechanical installations of Landlord.
SECTION 6.2.     OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate and maintain all Common Areas within the Building and the
Project in the manner Landlord may determine to be appropriate. All costs
incurred by Landlord for the maintenance and operation of the Common Areas shall
be included in Project Costs except to the extent any particular cost incurred
is related to or associated with a specific tenant and can be charged to such
tenant of the Project. The term “Common Areas” shall mean all areas within the
exterior boundaries of the Building and other buildings in the Project which are
not held for exclusive use by persons entitled to occupy space, and all other
appurtenant areas and improvements within the Project provided by Landlord for
the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms and roof
access entries, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.
SECTION 6.3.     USE OF COMMON AREAS. The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all rules and regulations as are
prescribed from time to time by Landlord. Landlord shall at all times during the
Term have exclusive control of the Common Areas, and may restrain or permit any
use or occupancy, except as authorized by Landlord’s rules and regulations.
Tenant shall keep the Common Areas clear of any obstruction or unauthorized use
related to Tenant’s operations or use of Premises, including without limitation,
planters and furniture. Nothing in this Lease shall be deemed to impose
liability upon Landlord for any damage to or loss of the property of, or for any
injury to, Tenant, its invitees or employees. Landlord may temporarily close any
portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reason deemed sufficient by Landlord, without liability to Tenant.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.
SECTION 6.4.     PARKING. Tenant shall be entitled to the number of vehicle
parking spaces set forth in Item 15 of the Basic Lease Provisions, which spaces
shall be unreserved and unassigned, on those portions of the Common Areas
designated by Landlord for parking. Tenant shall not use more parking spaces
than such number. All parking spaces shall be used only for parking of vehicles
no larger than full size passenger automobiles, sport utility vehicles or pickup
trucks. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities. If Tenant permits or allows any of the
prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to Tenant.
Parking within the Common Areas shall be limited to striped parking stalls, and
no parking shall be permitted in any driveways, access ways or in any area which
would prohibit or impede the free flow of traffic within the Common Areas. There
shall be no parking of any vehicles for longer than a forty-eight (48) hour
period, other than overnight parking of one (1) trailer parked in the loading
dock adjacent to the Building, unless otherwise authorized by Landlord, and
vehicles which have been abandoned or parked in violation of the terms hereof
may be towed away at the owner’s expense. Nothing contained in this Lease shall
be deemed to create liability upon Landlord for any damage to motor vehicles of
visitors or employees, for any loss of property from within those motor
vehicles, or for any injury to Tenant, its visitors or employees, unless
ultimately determined to be caused by the sole active negligence or willful
misconduct of Landlord, its agents, employees or contractors. Landlord shall
have the right to establish, and from time to time amend, and to enforce against
all users all reasonable rules and regulations (including the designation of
areas for employee parking) that Landlord may deem necessary and advisable for
the proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas;
after the expiration of the initial 18 month Term of this Lease, to enforce
parking charges (by operation of meters or otherwise); and to do and perform
such other acts in and




13

--------------------------------------------------------------------------------





to the parking areas and improvements therein as, in the use of good business
judgment, Landlord shall determine to be advisable. Any person using the parking
area shall observe all directional signs and arrows and any posted speed limits.
In no event shall Tenant interfere with the use and enjoyment of the parking
area by other tenants of the Project or their employees or invitees. Parking
areas shall be used only for parking vehicles. Washing, waxing, cleaning or
servicing of vehicles, or the storage of vehicles for longer than 48-hours, is
prohibited unless otherwise authorized by Landlord. Tenant shall be liable for
any damage to the parking areas caused by Tenant or Tenant’s employees,
suppliers, shippers, customers or invitees, including without limitation damage
from excess oil leakage. Tenant shall have no right to install any fixtures,
equipment or personal property in the parking areas.
SECTION 6.5.     CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right
to make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, and may add buildings and areas to the Project from time to time. No
change shall entitle Tenant to any abatement of rent or other claim against
Landlord. No such change shall deprive Tenant of reasonable access to or use of
the Premises.

ARTICLE VII. MAINTAINING THE PREMISES
SECTION 7.1.     TENANT’S MAINTENANCE AND REPAIR. Tenant at its sole expense
shall maintain and make all repairs and replacements necessary to keep the
Premises in the condition as existed on the Commencement Date (or on any later
date that the improvements may have been installed), excepting ordinary wear and
tear, including without limitation all interior glass, doors, door closures,
hardware, fixtures, electrical, plumbing, fire extinguisher equipment and other
equipment installed in the Premises and all Alterations constructed by Tenant
pursuant to Section 7.3 below. Any damage or deterioration of the Premises shall
not be deemed ordinary wear and tear if the same could have been prevented by
good maintenance practices by Tenant. As part of its maintenance obligations
hereunder, Tenant shall assure that the Premises remain free of moisture
conditions which could cause mold and promptly repair any moisture conditions
occurring within the Premises, and Tenant shall, at Landlord’s request, provide
Landlord with copies of all maintenance schedules, reports and notices prepared
by, for or on behalf of Tenant. All repairs and replacements shall be at least
equal in quality to the original work, shall be made only by a licensed
contractor approved in writing in advance by Landlord and shall be made only at
the time or times approved by Landlord. Any contractor utilized by Tenant shall
be subject to Landlord’s standard requirements for contractors, as modified from
time to time. Landlord may impose reasonable restrictions and requirements with
respect to repairs and replacements, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs and replacements. If Tenant
fails to properly maintain and/or repair the Premises as herein provided
following Landlord’s notice and the expiration of the applicable cure period (or
earlier if Landlord determines that such work must be performed prior to such
time in order to avoid damage to the Premises or Building or other detriment),
then Landlord may elect, but shall have no obligation, to perform any repair or
maintenance required hereunder on behalf of Tenant and at Tenant’s expense, and
Tenant shall reimburse Landlord upon demand for all costs incurred.
SECTION 7.2.    LANDLORD’S MAINTENANCE AND REPAIR. Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to any air conditioning, ventilating or heating equipment which serves the
Premises (exclusive, however, of supplemental HVAC equipment serving only the
Premises), and shall maintain in good repair the roof, foundations, footings,
the exterior surfaces of the exterior walls of the Building (including exterior
glass), the structural, electrical and mechanical systems (including elevators,
if any, serving the Building), except that Tenant at its expense shall make all
repairs which Landlord deems reasonably necessary as a result of the act or
negligence of Tenant, its agents, employees, invitees, subtenants or
contractors. Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance function.
Landlord need not make any other improvements or repairs except as specifically
required under this Lease, and nothing contained in this Section shall limit
Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Tenant understands that
it shall not perform any maintenance or make any repairs or replacements at
Landlord’s expense and shall have no right to any rental offset for any
maintenance, repairs or replacements performed by Tenant. Tenant further
understands that Landlord shall not be required to make any repairs to the roof,
foundations, footings, the exterior surfaces of the exterior walls of the
Building (excluding exterior glass), or structural, electrical or mechanical
systems unless and until Tenant has notified Landlord in writing, or Landlord




14

--------------------------------------------------------------------------------





otherwise becomes aware, of the need for such repair and Landlord shall have a
reasonable period of time thereafter to commence and complete said repair, if
warranted. All costs of any maintenance, repairs and replacements on the part of
Landlord provided hereunder shall be considered part of Project Costs. Tenant
further agrees that if Tenant fails to report any such need for repair in
writing within sixty (60) days of its discovery by Tenant, Tenant shall be
responsible for any costs and expenses and other damages related to such repair
which are in excess of those which would have resulted had such need for repair
been reported to Landlord within such sixty (60) day period.
SECTION 7.3.     ALTERATIONS. Except for (a) constructing and securing racks and
similar items to walls and floors (collectively, the “Racking”), (b) installing
necessary phone and data cabling infrastructure (collectively, the “Cabling”),
and (c) cosmetic alteration projects that do not exceed $100,000 during each
calendar year which satisfy the criteria in the next following sentence, Tenant
shall make no alterations, additions, fixtures or improvements (“Alterations”)
to the Premises or the Building without the prior written consent of Landlord,
which consent may be granted or withheld in Landlord’s sole and absolute
discretion. In the event that any requested Alteration would result in a change
from Landlord’s building standard materials and specifications for the Project
(“Standard Improvements”), Landlord may withhold consent to such Alteration in
its sole and absolute discretion. In the event Landlord so consents to a change
from the Standard Improvements (such change being referred to as a “Non-Standard
Improvement”), Tenant shall be responsible for the cost of replacing such
Non-Standard Improvement with the applicable Standard Improvement
(“Replacements”) which Replacements shall be completed prior to the Expiration
Date or earlier termination of this Lease. Landlord shall not unreasonably
withhold its consent to any Alterations which cost less than One Dollar ($1.00)
per square foot of the improved portions of the Premises (excluding warehouse
square footage) and do not (i) affect the exterior of the Building or outside
areas (or be visible from adjoining sites), or (ii) affect or penetrate any of
the structural portions of the Building, including but not limited to the roof,
or (iii) require any change to the basic floor plan of the Premises (including,
without limitation, the adding of any additional “office” square footage) or any
change to any structural or mechanical systems of the Premises, or (iv) fail to
comply with any applicable governmental requirements or require any governmental
permit as a prerequisite to the construction thereof, or (v) result in the
Premises requiring building services beyond the level normally provided to other
tenants, or (vi) interfere in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing, elevator or HVAC
systems, facilities or equipment located in or serving the Building, or
(vii) diminish the value of the Premises including, without limitation, using
lesser quality materials than those existing in the Premises, or (viii) alter or
replace Standard Improvements. Landlord may impose any condition to its consent,
including but not limited to a requirement that the installation and/or removal
of all Alterations and Replacements be covered by a lien and completion bond
satisfactory to Landlord in its sole and absolute discretion and requirements as
to the manner and time of performance of such work. Landlord shall in all
events, whether or not Landlord’s consent is required, have the right to approve
prior to the commencement of any work the contractor performing the installation
and removal of Alterations and Replacements and Tenant shall not permit any
contractor not approved by Landlord to perform any work on the Premises or on
the Building. Tenant shall obtain all required permits for the installation and
removal of Alterations and Replacements and shall perform the installation and
removal of Alterations and Replacements in compliance with all applicable laws,
regulations and ordinances, including without limitation the Americans with
Disabilities Act, all covenants, conditions and restrictions affecting the
Project, and the Rules and Regulations as described in Article XVII. Tenant
understands and agrees that Landlord shall be entitled to a supervision fee in
the amount of three percent (3%) of the cost of the Alterations. Under no
circumstances shall Tenant make any Alterations or Replacements which
incorporate any Hazardous Materials, including without limitation
asbestos-containing construction materials into the Premises, the Building or
the Common Area. In no event shall Tenant prosecute any Alterations that would
reasonably result in picketing or labor demonstrations in or about the Building
or Project. If any governmental entity requires, as a condition to any proposed
Alterations by Tenant, that improvements be made to the Common Areas, and if
Landlord consents to such improvements to the Common Areas (which consent may be
withheld in the sole and absolute discretion of Landlord), then Tenant shall, at
Tenant’s sole expense, make such required improvements to the Common Areas in
such manner, utilizing such materials, and with such contractors, architects and
engineers as Landlord may require in its sole and absolute discretion. Landlord
shall have the right, but not the obligation, to elect to make any such
improvements to be made to the Common Areas at Tenant’s expense, in which case
Tenant shall reimburse Landlord upon demand for all costs incurred in making
such improvements. Any request for Landlord’s consent to any proposed
Alterations shall be made in writing and shall contain architectural plans
describing the work in detail reasonably satisfactory to Landlord. Landlord may
elect to cause its architect to review Tenant’s architectural plans, and the
reasonable cost of that review shall be reimbursed by Tenant. Should the work
proposed by Tenant and consented to




15

--------------------------------------------------------------------------------





by Landlord modify the basic floor plan of the Premises, then Tenant shall, at
its expense, furnish Landlord with as-built drawings and CAD disks compatible
with Landlord’s systems and standards. Unless Landlord otherwise agrees in
writing, all Alterations made or affixed to the Premises, the Building or to the
Common Areas, but excluding moveable trade fixtures and furniture, shall become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term; except that (A) Tenant shall remove all Racking and Cabling and
shall repair all resulting damage to the Premises by the Expiration Date, or
sooner termination of the Lease, and (B) Landlord may, by notice to Tenant given
at the time that Landlord grants its initial consent to any other Alterations,
require Tenant to remove by the Expiration Date, or sooner termination date of
this Lease, all or any of such other Alterations installed either by Tenant or
by Landlord at Tenant’s request, and to repair any damage to the Premises, the
Building or the Common Areas arising from that removal and restore the Premises
to their condition prior to making such Alterations.


SECTION 7.4.     MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly cause
any such lien to be released by posting a bond in accordance with California
Civil Code Section 8424 or any successor statute. In the event that Tenant shall
not, within 20 days following Tenant’s receipt of written notice of the
imposition of any lien, cause the lien to be released of record by payment or
posting of a proper bond, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien. All expenses so incurred by Landlord, including Landlord’s reasonable
attorneys’ fees, shall be reimbursed by Tenant within 30 days following
Landlord’s written demand. Tenant shall give Landlord no less than 20 days’
prior notice in writing before commencing construction of any kind on the
Premises.
SECTION 7.5.     ENTRY AND INSPECTION. Landlord shall at all reasonable times,
upon written or oral notice (except in emergencies, when no notice shall be
required) have the right to enter the Premises to inspect them, to supply
services in accordance with this Lease, to perform any work required or
permitted to be performed by Landlord within the Premises, to have access to
install, repair, maintain, replace or remove all electrical and mechanical
installations of Landlord and to protect the interests of Landlord in the
Premises, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last one hundred and eighty (180) days of
the Term or when an Event of Default exists, to prospective tenants), all
without being deemed to have caused an eviction of Tenant and without abatement
of rent except as provided elsewhere in this Lease. Landlord shall have the
right, if desired, to retain a key which unlocks all of the doors in the
Premises, excluding Tenant’s vaults and safes, and Landlord shall have the right
to use any and all means which Landlord may deem proper to open the doors in an
emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord as provided in Section 7.5 shall not be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.



ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all Non
Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant. If requested by
Landlord, Tenant shall cause its personal property, Non-Standard Improvements
and Alterations to be assessed and billed separately from the real property of
which the Premises form a part. If any taxes required to be paid by Tenant on
Tenant’s personal property, Non-Standard Improvements and/or Alterations are
levied against Landlord or Landlord’s property and if Landlord pays the same, or
if the assessed value of Landlord’s property is increased by the inclusion of a
value placed upon Tenant’s personal property, Non-Standard Improvements and/or
Alterations and if Landlord pays the taxes based upon the increased assessment,
Landlord shall have the right to require that Tenant pay to Landlord the taxes
so levied against Landlord or the proportion of the taxes resulting from the
increase in the assessment. In calculating what portion of any tax bill which is
assessed against Landlord separately, or Landlord and Tenant jointly, is
attributable to Tenant’s Non-Standard Improvements, Alterations and personal
property, Landlord’s reasonable determination shall be conclusive.




16

--------------------------------------------------------------------------------






ARTICLE IX. ASSIGNMENT AND SUBLETTING
SECTION 9.1.     RIGHTS OF PARTIES.
(a)    Notwithstanding any provision of this Lease to the contrary, and except
as to transfers expressly permitted without Landlord’s consent pursuant to
Section 9.4, Tenant will not, either voluntarily or by operation of law, assign,
sublet, encumber, or otherwise transfer all or any part of Tenant’s interest in
this Lease or the Premises, or permit the Premises to be occupied by anyone
other than Tenant, without Landlord’s prior written consent, which consent shall
not unreasonably be withheld in accordance with the provisions of Section
9.1(b). No assignment (whether voluntary, involuntary or by operation of law),
subletting or other transfer shall be valid or effective without Landlord’s
prior written consent and, at Landlord’s election, any such assignment,
subletting or other transfer shall be void and of no force and effect and any
such attempted assignment, subletting or other transfer shall constitute an
Event of Default of this Lease. Landlord shall not be deemed to have given its
consent to any assignment, subletting or other transfer by any course of action,
including without limitation its acceptance of rent or any other payment due
under this Lease from any person or entity other than Tenant or its acceptance
of any name for listing in the Building directory, other than Landlord’s written
consent. To the extent not prohibited by provisions of the Bankruptcy Code, 11
U.S.C. Section 101 et seq., (the “Bankruptcy Code”), including Section
365(f)(1), Tenant on behalf of itself and its creditors, administrators and
assigns waives the applicability of Section 365(e) of the Bankruptcy Code unless
the proposed assignee of the Trustee for the estate of the bankrupt meets
Landlord’s standard for consent as set forth in Section 9.1(b) of this Lease. If
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations to be delivered in
connection with the assignment shall be delivered to Landlord, shall be and
remain the exclusive property of Landlord and shall not constitute property of
Tenant or of the estate of Tenant within the meaning of the Bankruptcy Code. Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed to have assumed all of the obligations
arising under this Lease on and after the date of the assignment, and shall upon
demand execute and deliver to Landlord an instrument confirming that assumption.
(b)    If Tenant desires to assign, sublease or otherwise transfer an interest
in this Lease or the Premises, it shall first notify Landlord of its desire and
shall submit in writing to Landlord: (i) the name and address of the proposed
assignee, subtenant or transferee; (ii) the nature of any proposed assignee’s,
subtenant’s or transferee's business to be carried on in the Premises; (iii) the
terms and provisions of any proposed assignment, sublease or other transfer,
including a copy of the proposed assignment, sublease or transfer form;
(iv) evidence that the proposed assignee, subtenant or transferee will comply
with the requirements of Exhibit D hereto; (v) a completed Environmental
Questionnaire from the proposed assignee, subtenant or transferee; (vi) any
other information requested by Landlord and reasonably related to the transfer
and (vii) the fee described in Section 9.1(e). Except as provided in Section 9.1
(c), Landlord shall not unreasonably withhold its consent, provided that the
parties agree that it shall be reasonable for Landlord to withhold its consent
if: (1) the use of the Premises will not be consistent with the provisions of
this Lease or with Landlord’s commitment to other tenants of the Building and
Project; (2) the proposed assignee, subtenant or transferee has been required by
any prior landlord, lender or governmental authority to take remedial action in
connection with Hazardous Materials contaminating a property arising out of the
proposed assignee’s, subtenant’s or transferee’s actions or use of the property
in question or is subject to any enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material; (3) insurance requirements of the proposed assignee or subtenant may
not be brought into conformity with Landlord’s then current leasing practice;
(4) the proposed assignee, subtenant or transferee has not demonstrated to the
reasonable satisfaction of Landlord that it has the financial means to fulfill
its obligations under this Lease (or the applicable sublease) or has failed to
submit to Landlord all reasonable information as requested by Landlord
concerning the proposed assignee, subtenant or transferee, including, but not
limited to, a certified balance sheet of the proposed assignee, subtenant or
transferee as of a date within ninety (90) days of the request for Landlord’s
consent, statements of income or profit and loss of the proposed assignee,
subtenant or transferee for the two-year period preceding the request for
Landlord’s consent, and/or a certification signed by the proposed assignee,
subtenant or transferee that it has not been evicted from or been in arrears in
rent at any other leased premises for the 3-year period preceding the request
for Landlord’s consent; (5) the proposed assignee, subtenant or transferee has
not demonstrated to Landlord’s reasonable satisfaction a record of successful
experience in business; (6) the proposed subtenant, assignee or transferee is
neither an existing tenant of the Building or Project with whom Landlord has
been “actively negotiating” (as hereinafter defined) to expand or relocate in
the Building or Project nor a prospect with whom Landlord has been actively
negotiating to become a tenant at the Building or Project; or (7) the proposed




17

--------------------------------------------------------------------------------





assignment, sublease or transfer will impose additional burdens or adverse tax
effects on Landlord. Tenant’s exterior signage rights are personal to Tenant and
may not be assigned or transferred to any assignee of this Lease or subtenant of
the Premises. Notwithstanding the foregoing, Landlord shall not unreasonably
withhold its consent to a transfer of such signage rights in connection with
Tenant’s assignment of this Lease, provided that Landlord shall have the right
of prior approval that such signage continues to comply with the Sign Criteria
and the other requirements of Section 5.2 of this Lease, and provided further
that any name and/or graphics on such signage do not materially devalue the
Project as determined by Landlord in its sole and absolute discretion. As used
herein, “actively negotiating” shall mean that Landlord and the existing or
prospective tenant have exchanged written communications concerning the leased
space in the Building or the Project within 120 days prior to the date of
Tenant’s request for Landlord’s consent.
If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord’s consent as set forth in this Section
9.1. Landlord shall approve or disapprove any requested transfer within thirty
(30) days following delivery of Tenant’s written request, the information set
forth above, and the fee set forth below.
(c)    Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the thirty (30) day period permitted for Landlord to approve or disapprove a
requested transfer, to (i) sublease the Premises (or the portion proposed to be
subleased), or take an assignment of Tenant’s interest in this Lease, upon
substantially the same terms as offered to the proposed subtenant or assignee
(excluding terms relating to the purchase of personal property, the use of
Tenant’s name or the continuation of Tenant’s business), respectively, or (ii)
terminate this Lease as to the portion of the Premises proposed to be subleased
or assigned with a proportionate abatement in the rent payable under this Lease,
and the sublease, assignment or termination elected by Landlord shall be
effective thirty (30) days following written notice by Landlord of its election.
Landlord may thereafter, at its option, assign, sublet or re-let any space so
sublet, obtained by assignment or obtained by termination to any third party,
including without limitation the proposed transferee of Tenant. In the event of
any termination of this Lease as to a portion of the Premises pursuant to this
Section 9.1(c), Landlord shall promptly prepare and deliver to Tenant an
amendment to this Lease appropriately amending those provisions of the Lease
affected by such termination, and Tenant shall execute and return same to
Landlord within twenty (20) business days thereafter subject to Tenant’s
reasonable review and approval thereof.
(d)    In the event that Landlord approves the requested assignment, subletting
or other transfer, Landlord shall be entitled to receive fifty percent (50%) of
any amounts paid by the assignee or subtenant, however described, in excess of
(i) the Basic Rent payable by Tenant hereunder, or in the case of a sublease of
a portion of the Premises, in excess of the Basic Rent reasonably allocable to
such portion as determined by Landlord, plus (ii) Tenant’s direct out-of-pocket
costs which Tenant certifies to Landlord have been paid to provide occupancy
related services to such assignee or subtenant of a nature commonly provided by
landlords of similar space, with such costs to be amortized on a straight-line
basis over the then remaining term of this Lease or any shorter term of any
sublease of the Premises or a portion thereof. The amounts due Landlord under
this Section 9.1(d), shall be payable directly to Landlord by the assignee or
subtenant concurrently with such assignee’s or subtenant’s payment(s) to Tenant,
or, at Landlord’s option, by Tenant within ten (10) days of Tenant’s receipt
thereof. Landlord shall have the right to review or audit the books and records
of Tenant, or have such books and records reviewed or audited by an outside
accountant, to confirm any such direct out-of-pocket costs. In the event that
such direct out-of-pocket costs claimed by Tenant are overstated by more than
five percent (5%), Tenant shall reimburse Landlord for any of Landlord’s costs
related to such review or audit. At Landlord’s request, a written agreement
shall be entered into by and among Tenant, Landlord and the proposed assignee or
subtenant confirming the requirements of this Section 9.1(d).
(e)    Tenant shall pay to Landlord a fee equal to the greater of (i) Landlord’s
actual costs related to such assignment, subletting or other transfer or (ii)
Five Hundred Dollars ($500.00), to process any request by Tenant for an
assignment, subletting or other transfer under this Lease. Tenant shall pay
Landlord the sum of Five Hundred Dollars ($500.00) concurrently with Tenant’s
request for consent to any assignment, subletting or other transfer, and
Landlord shall have no obligation to consider such request unless accompanied by
such payment. Tenant shall pay Landlord upon demand any costs in excess of such
payment to the extent Landlord’s actual costs related to such request exceeds




18

--------------------------------------------------------------------------------





$500.00. Such fee is hereby acknowledged as a reasonable amount to reimburse
Landlord for its costs of review and evaluation of a proposed transfer.
SECTION 9.2.     EFFECT OF TRANSFER. No assignment, subletting or other
transfer, even with the consent of Landlord, shall relieve Tenant of its
obligation to pay rent and to perform all its other obligations under this
Lease. Moreover, Tenant shall indemnify and hold Landlord harmless, as provided
in Section 10.3, for any act or omission by an assignee, subtenant or
transferee. Each assignee, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be liable jointly and severally with Tenant
for the payment of all rent, and for the due performance of all of Tenant’s
obligations, under this Lease. No assignment, subletting or transfer shall be
effective or binding on Landlord unless documentation in form and substance
satisfactory to Landlord in its reasonable discretion evidencing the transfer,
and in the case of an assignment, the assignee’s assumption of the obligations
of Tenant under this Lease, is delivered to Landlord and both the
assignee/subtenant and Tenant deliver to Landlord an executed consent to
transfer instrument prepared by Landlord and consistent with the requirements of
this Article. Consent by Landlord to one or more transfers shall not operate as
a waiver or estoppel to the future enforcement by Landlord of its rights under
this Lease or as a consent to any subsequent transfer.
SECTION 9.3.     SUBLEASE REQUIREMENTS. The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be deemed included in each sublease:
(a)    Each and every provision contained in this Lease (other than with respect
to the payment of rent hereunder) is incorporated by reference into and made a
part of such sublease, with “Landlord” hereunder meaning the sublandlord therein
and “Tenant” hereunder meaning the subtenant therein.
(b)    Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of the Premises, and Landlord
may collect such rent and income and apply the same toward Tenant’s obligations
under this Lease; provided, however, that until there is an Event of Default by
Tenant, Tenant shall have the right to receive and collect the sublease rentals.
Landlord shall not, by reason of this assignment or the collection of sublease
rentals, be deemed liable to the subtenant for the performance of any of
Tenant’s obligations under the sublease. Tenant hereby irrevocably authorizes
and directs any subtenant, upon receipt of a written notice from Landlord
stating that an Event of Default exists in the performance of Tenant’s
obligations under this Lease, to pay to Landlord all sums then and thereafter
due under the sublease. Tenant agrees that the subtenant may rely on that notice
without any duty of further inquiry and notwithstanding any notice or claim by
Tenant to the contrary. Tenant shall have no right or claim against the
subtenant or Landlord for any rentals so paid to Landlord.
(c)    In the event of the termination of this Lease for any reason, including
without limitation as the result of an Event of Default by Tenant or by the
mutual agreement of Landlord and Tenant, Landlord may, at its sole option, take
over Tenant’s entire interest in any sublease and, upon notice from Landlord,
the subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord’s consent or for any advance
rental payment by the subtenant in excess of one month’s rent. The provisions of
this Lease (other than with respect to the payment of rent), including without
limitation those pertaining to insurance and indemnification, shall be deemed
incorporated by reference into the sublease despite the termination of this
Lease. In the event Landlord does not elect to take over Tenant’s interest in a
sublease in the event of any such termination of this Lease, such sublease shall
terminate concurrently with the termination of this Lease and such subtenant
shall have no further rights under such sublease and Landlord shall have no
obligations to such subtenant.
SECTION 9.4.     CERTAIN TRANSFERS. The following shall be deemed to constitute
an assignment of this Lease; (a) the sale of all or substantially all of
Tenant’s assets (other than bulk sales in the ordinary course of business), (b)
if Tenant is a corporation, an unincorporated association, a limited liability
company or a partnership, the transfer, assignment or hypothecation of any stock
or interest in such corporation, association, limited liability company or
partnership in the aggregate of twenty-five percent (25%) (except for publicly
traded shares of stock constituting a transfer of twenty-five percent (25%) or
more in the aggregate, so long as no change in the controlling interest of
Tenant occurs as a result thereof), or (c) any other direct or indirect change
of control of Tenant, including,




19

--------------------------------------------------------------------------------





without limitation, change of control of Tenant’s parent company or a merger by
Tenant or its parent company. Notwithstanding the foregoing, Landlord’s consent
shall not be required for the assignment of this Lease or the subletting of all
or any portion of the Premises to any entity controlling, controlled by or under
common control with, Tenant, or as a result of the sale of all or substantially
all of Tenant’s business assets, a merger by Tenant with or into another entity
or a reorganization of Tenant (collectively, a “Permitted Transfer”), so long as
(i) in the case of an assignment of this Lease, the net worth of the successor
or reorganized entity after such Permitted Transfer is at least equal to the
greater of the net worth of Tenant as of the execution of this Lease by Landlord
or the net worth of Tenant immediately prior to the date of such Permitted
Transfer, evidence of which, satisfactory to Landlord, shall be presented to
Landlord prior to such Permitted Transfer, (ii) Tenant shall provide to
Landlord, prior to such Permitted Transfer, written notice of such Permitted
Transfer and such assignment or sublease documentation and other information as
Landlord may reasonably require in connection therewith, and (iii) all of the
terms and requirements of Sections 9.2 and 9.3 shall apply with respect to such
Permitted Transfer.

ARTICLE X. INSURANCE AND INDEMNITY
SECTION 10.1.     TENANT’S INSURANCE. Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D.
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date or any earlier date on which Tenant may enter upon or take
possession of the Premises for any reason whatsoever.
SECTION 10.2.    LANDLORD’S INSURANCE. Landlord may, at its election, provide
any or all of the following types of insurance, with or without deductible and
in amounts and coverages as may be determined by Landlord in its sole and
absolute discretion: property insurance, subject to standard exclusions,
covering the Building and/or Project, and such other risks as Landlord or its
mortgagees may from time to time deem appropriate, including coverage for the
Tenant Improvements constructed by Landlord pursuant to the Work Letter (if any)
attached hereto, and commercial general liability coverage. Landlord shall not
be required to carry insurance of any kind on Tenant’s Alterations or on
Tenant’s other property, including, without limitation, Tenant’s trade fixtures,
furnishings, equipment, signs and all other items of personal property, and
Landlord shall not be obligated to repair or replace that property should damage
occur. All proceeds of insurance maintained by Landlord upon the Building and/or
Project shall be the property of Landlord, whether or not Landlord is obligated
to or elects to make any repairs. At Landlord’s option, Landlord may self-insure
all or any portion of the risks for which Landlord may elect to provide
insurance hereunder.
SECTION 10.3.    TENANT’S INDEMNITY. To the fullest extent permitted by law, but
subject to the express limitations on liability contained in this Lease
(including, without limitation, the provisions of Section 10.5 and 14.8 of this
Lease, Tenant shall defend, indemnify, protect, save and hold harmless Landlord,
its agents, and any and all affiliates of Landlord, including, without
limitation, any corporations or other entities controlling, controlled by or
under common control with Landlord, from and against any and all third party
claims, demands, actions, losses, liabilities, costs or expenses arising either
before or after the Commencement Date from Tenant’s use or occupancy of the
Premises, the Building or the Common Areas, including, without limitation, the
use by Tenant, its agents, employees, invitees or licensees of any recreational
facilities within the Common Areas; the conduct of Tenant’s business; any
activity, work, or thing done, permitted or suffered by Tenant or its agents,
employees, invitees or licensees in or about the Premises, the Building or the
Common Areas; any Event of Default in the performance of any obligation on
Tenant’s part to be performed under this Lease; or any act or negligence of
Tenant or its agents, employees, visitors, patrons, guests, invitees or
licensees. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any claim, action or proceeding covered by this Section through
counsel reasonably satisfactory to Landlord. The provisions of this Section
shall expressly survive the expiration or sooner termination of this Lease.
Tenant’s obligations under this Section shall not apply in the event that the
claim, demand, action, loss, liability, cost or expense is caused solely by the
active negligence or willful misconduct of Landlord. Landlord shall reimburse
Tenant for reasonable attorneys’ fees and costs to the extent and in the
proportion that any injury or damage is ultimately determined by a court of
competent jurisdiction (or in connection with any negotiated settlement agreed
to by Landlord) to be attributable to the negligence or willful misconduct of
Landlord. Additionally, to the fullest extent permitted by law, but subject to
the express limitations on Landlord’s liability contained in this Lease
(including, without limitation, the provisions of Section 10.4 below), Landlord
shall indemnify and hold harmless Tenant, and Tenant’s agents, employees,
lenders, and affiliates, from and against any and all claims, liabilities,
damages, costs or expenses arising either before or after the




20

--------------------------------------------------------------------------------





Commencement Date from the negligence or willful misconduct of Landlord, its
affiliates, agents, employees, or contractors in connection with its obligations
with respect to the Project or this Lease.
SECTION 10.4.    LANDLORD’S NONLIABILITY. Landlord, its agents, and any and all
affiliates of Landlord, shall not be liable to Tenant, its employees, agents
and/or invitees, and Tenant hereby waives all claims against Landlord, its
agents, and any and all affiliates of Landlord, for and knowingly assumes the
risk of loss of or damage to any property, or loss or interruption of business
or income, or any other loss, cost, damage, injury or liability whatsoever
(including without limitation any consequential damages and lost profit or
opportunity costs), resulting from, but not limited to, Acts of God, acts of
civil disobedience or insurrection, acts or omissions of third parties and/or of
other tenants within the Project or their agents, employees, contractors, guests
or invitees, fire, explosion, falling plaster, steam, gas, electricity, water or
rain which may leak or flow from or into any part of the Premises, mold, or from
the breakage, leakage, obstruction or other defects of the pipes, sprinklers,
wires, appliances, plumbing, air conditioning, electrical works, roof, windows
or other fixtures in the Building (whether the damage or injury results from
conditions arising in the Premises or in other portions of the Building),
regardless of the negligence of Landlord, its agents or any and all affiliates
of Landlord in connection with any of the foregoing. It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building. Landlord shall have no liability whatsoever (including
without limitation consequential damages and lost profit or opportunity costs)
and, except as provided in Sections 11.1 and 12.1 below, there shall be no
abatement of rent, by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction. In
making repairs, alterations or improvements, however, Landlord shall interfere
as little as reasonably practicable with the conduct of Tenant’s business in the
Premises. Should Tenant elect to receive any service or products from a
concessionaire, licensee or third party tenant of Landlord, Landlord shall have
no liability for any services or products so provided or for any breach of
contract by such third party provider. Neither Landlord nor its agents shall be
liable for interference with light or other similar intangible interests. Tenant
shall immediately notify Landlord in case of fire or accident in the Premises,
the Building or the Project and of defects in any improvements or equipment.
SECTION 10.5.    WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
that the waiving party is entitled to proceeds for such loss or damage under any
property insurance policies carried or required to be carried by the provisions
of this Lease; provided however, that the foregoing waiver shall not apply to
the extent of Tenant’s obligations to pay deductibles under any such policies
and this Lease. By this waiver it is the intent of the parties that neither
Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies contemplated by this
Lease, even though such loss or damage might be occasioned by the negligence of
such party, its agents, employees, contractors, guests or invitees.

ARTICLE XI. DAMAGE OR DESTRUCTION
SECTION 11.1.    RESTORATION.
(a)    If the Premises or the Building or a part thereof are materially damaged
by any fire, flood, earthquake or other casualty, Landlord shall have the right
to terminate this Lease upon written notice to Tenant if: (i) Landlord
reasonably determines that proceeds necessary to pay the full cost of repair are
not available from Landlord’s insurance, including without limitation earthquake
insurance, plus such additional amounts Tenant elects, at its option, to
contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant’s Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of the
damage; (iii) an Event of Default by Tenant has occurred; or (iv) the material
damage occurs during the final twelve (12) months of the Term. Landlord shall
notify Tenant in writing (“Landlord’s Notice”) within sixty (60) days after the
damage occurs as to (A) whether Landlord is terminating this Lease as a result
of such material damage and (B) if Landlord is not terminating this Lease, the
number of days within which Landlord estimates that the Premises, with
reasonable diligence, are likely to be fully repaired. In the event Landlord
elects to terminate this Lease, this Lease shall terminate as of the date




21

--------------------------------------------------------------------------------





specified for termination by Landlord’s Notice (which termination date shall in
no event be later than sixty (60) days following the date of the damage, or, if
no such date is specified, such termination shall be the date of Landlord’s
Notice).
(b)    If Landlord has the right to terminate this Lease pursuant to Section
11.1(a) and does not elect to so terminate this Lease, and provided that at the
time of Landlord's Notice neither an Event of Default exists nor has Landlord
delivered Tenant a notice of any failure by Tenant to fulfill an obligation
under this Lease which, unless cured by Tenant within the applicable grace
period, would constitute an Event of Default, then within ten (10) days
following delivery of Landlord's Notice pursuant to Section 11.1(a), Tenant may
elect to terminate this Lease by written notice to Landlord, but only if (i)
Landlord's Notice specifies that Landlord has determined that the Premises
cannot be repaired, with reasonable diligence, within two hundred seventy (270)
days after the date of damage or (ii) the casualty has occurred within the final
twelve (12) months of the Term and such material damage has a materially adverse
impact on Tenant's continued use of the Premises. If Tenant fails to provide
such termination notice within such ten (10) day period, Tenant shall be deemed
to have waived any termination right under this Section 1l.1(b) or any other
applicable law.
(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to this Section 11.1 as a result of material damage to the Building or
Premises resulting from a casualty, Landlord shall repair all material damage to
the Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Landlord’s repair of material
damage shall be at Landlord’s sole cost and expense except for any insurance
deductible (for which Tenant shall be responsible for Tenant’s Share). Landlord
shall have the right, but not the obligation, to repair or replace any other
leasehold improvements made by Tenant or any Alterations (as defined in
Section 7.3) constructed by Tenant as part of Landlord’s repair of material
damage, in which case Tenant shall make available to Landlord upon demand
insurance proceeds from insurance required to be maintained by Tenant. If
Landlord elects to repair or replace such leasehold improvements and/or
Alterations, all insurance proceeds available for such repair or replacement
shall be made available to Landlord. Landlord shall have no liability to Tenant
in the event that the Premises or the Building has not been fully repaired
within the time period specified by Landlord in Landlord’s Notice to Tenant as
described in Section 11.1(a). Notwithstanding the provisions of this Article XI,
the repair of damage to the Premises to the extent such damage is not material
shall be governed by Sections 7.1 and 7.2.
(d)    Commencing on the date of such material damage to the Building, and
ending on the sooner of the date the damage is repaired or the date this Lease
is terminated, the rental to be paid under this Lease shall be abated in the
same proportion that the Floor Area of the Premises that is rendered unusable by
the damage from time to time bears to the total Floor Area of the Premises, as
determined by Landlord, but only to the extent that Landlord is entitled to
reimbursement from the proceeds of the business interruption insurance required
to be maintained by Tenant pursuant to Exhibit D.
(e)    Landlord shall not be required to repair or replace any improvements or
fixtures that Tenant is obligated to repair or replace pursuant to Section 7.1
or any other provision of this Lease and Tenant shall continue to be obligated
to so repair or replace any such improvements or fixtures, notwithstanding any
provisions to the contrary in this Article XI. In addition, but subject to the
provisions of Section 10.5, in the event the damage or destruction to the
Premises or Building are due in substantial part to the fault or neglect of
Tenant or its employees, subtenants, invitees or representatives, the costs of
such repairs or replacement to the Premises or Building shall be borne by
Tenant, and in addition, Tenant shall not be entitled to terminate this Lease as
a result, notwithstanding the provisions of Section 11.1(b).
(f)    Tenant shall fully cooperate with Landlord in removing Tenant's personal
property and any debris from the Premises to facilitate all inspections of the
Premises and the making of any repairs. Notwithstanding anything to the contrary
contained in this Lease, if Landlord in good faith believes there is a risk of
injury to persons or damage to property from entry into the Building or Premises
following any damage or destruction thereto, Landlord may restrict entry into
the Building or the Premises by Tenant, its employees, agents and contractors in
a non-discriminatory manner, without being deemed to have violated Tenant's
rights of quiet enjoyment to, or made an unlawful detainer of, or evicted Tenant
from, the Premises. Upon request, Landlord shall consult with Tenant to
determine if there are safe methods of entry into the Building or the Premises
solely in order to allow Tenant to retrieve files, data in computers, and




22

--------------------------------------------------------------------------------





necessary inventory, subject however to all indemnities and waivers of liability
from Tenant to Landlord contained in this Lease and any additional indemnities
and waivers of liability which Landlord may require.
SECTION 11.2.    LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

ARTICLE XII. EMINENT DOMAIN
SECTION 12.1.    TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project,
whether or not including a portion of the Premises, is taken or sold to prevent
taking, and if Landlord elects to restore the Building in such a way as to alter
the Premises materially, either party may terminate this Lease, by written
notice to the other party, effective on the date of vesting of title. In the
event neither party has elected to terminate this Lease as provided above, then
Landlord shall promptly, after receipt of a sufficient condemnation award,
proceed to restore the Premises to substantially their condition prior to the
taking, and a proportionate allowance shall be made to Tenant for the rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of the taking and restoration. In the event
of a taking, Landlord shall be entitled to the entire amount of the condemnation
award without deduction for any estate or interest of Tenant; provided that
nothing in this Section shall be deemed to give Landlord any interest in, or
prevent Tenant from seeking any award against the taking authority for, the
taking of personal property and fixtures belonging to Tenant or for relocation
or business interruption expenses recoverable from the taking authority.
SECTION 12.2.    TEMPORARY TAKING. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.
SECTION 12.3.    TAKING OF PARKING AREA. In the event there shall be a taking of
the parking area such that Landlord can no longer provide sufficient parking to
comply with this Lease, Landlord may substitute reasonably equivalent parking in
a location reasonably close to the Building; provided that if Landlord fails to
make that substitution within ninety (90) days following the taking and if the
taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
SECTION 13.1.    SUBORDINATION. At the option of Landlord or any lender of
Landlord’s that obtains a security interest in the Building, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as no Event of Default exists under this Lease, Tenant’s
possession and quiet enjoyment of the Premises shall not be disturbed and this
Lease shall not terminate in the event of termination of any such ground or
underlying lease, or the foreclosure of any such mortgage or deed of trust, to
which this Lease has been subordinated pursuant to this Section. Within ten (10)
days after receipt of written notice, Tenant shall execute and deliver any
commercially reasonable documents or agreements requested by Landlord or such
lessor or lender which provide Tenant with the non-disturbance protections set
forth in this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
execute any instrument reasonably required by Landlord’s successor for that
purpose. Tenant shall also, within ten (10) days after written request of
Landlord, execute and deliver all commercially reasonable instruments as may be
required from time to time to subordinate the rights of Tenant under this Lease
to any ground or underlying lease or to the lien of any mortgage or deed of
trust (provided that such instruments include the nondisturbance and attornment
provisions set forth above), or, if requested by Landlord, to subordinate, in
whole or in part, any ground or underlying lease or the lien of any mortgage or
deed of




23

--------------------------------------------------------------------------------





trust to this Lease. Tenant agrees that any purchaser at a foreclosure sale or
lender taking title under a deed-in-lieu of foreclosure shall not be responsible
for any act or omission of a prior landlord, shall not be subject to any offsets
or defenses Tenant may have against a prior landlord, and shall not be liable
for the return of the security deposit to the extent it is not actually received
by such purchaser or bound by any rent paid for more than the current month in
which the foreclosure occurred.
SECTION 13.2.    ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days
after receipt of a written request from Landlord, execute and deliver a
commercially reasonable estoppel certificate in favor of those parties as are
reasonably requested by Landlord (including a Mortgagee or a prospective
purchaser of the Building or the Project).
SECTION 13.3.    FINANCIALS. The application, financial statements and tax
returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term (but no more than once per
calendar year unless an uncured Event of Default has occurred) furnish Landlord
with current annual financial statements accurately reflecting Tenant’s
financial condition upon written request from Landlord within 10 business days
following Landlord’s request; provided, however, that so long as Tenant or
Tenant’s parent company is a publicly traded corporation on a nationally
recognized stock exchange, the foregoing obligation to deliver the statements
shall be waived.

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES
SECTION 14.1.    TENANT’S DEFAULTS. The occurrence of any one or more of the
following events (following the expiration of any cure period set forth below,
if any is provided) shall constitute an “Event of Default” by Tenant:
(a)    The failure by Tenant to make any payment of Basic Rent or additional
rent required to be made by Tenant, as and when due, where the failure continues
for a period of three (3) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these Events of Default and remedies
provisions, the term “additional rent” shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease and the Work Letter.
(b)    The assignment, sublease, encumbrance or other transfer of this Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.
(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.
(d)    The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.
(e)    The abandonment of the Premises by Tenant.
(f)    The failure or inability by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in this Section 14.1, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant or such shorter period as is specified in any other provision
of this Lease; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
an Event of Default shall not be deemed to have occurred if Tenant commences the
cure within thirty (30) days, and thereafter diligently pursues the cure to
completion.




24

--------------------------------------------------------------------------------





(g)    (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code, to have debts discharged
or for reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of a petition filed against Tenant, the same is dismissed
within thirty (30) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, if possession is not restored to Tenant within
thirty (30) days; (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where the seizure is not discharged within thirty (30)
days; (v) Tenant’s convening of a meeting of its creditors for the purpose of
effecting a moratorium upon or composition of its debts or (vi) the failure of
Tenant to pay its material obligations to creditors as and when they become due
and payable, other than as a result of a good faith dispute by Tenant as to the
amount due to such creditors. Landlord shall not be deemed to have knowledge of
any event described in this Section 14.1(g) unless notification in writing is
received by Landlord, nor shall there be any presumption attributable to
Landlord of Tenant’s insolvency. In the event that any provision of this Section
14.1(g) is contrary to applicable law, the provision shall be of no force or
effect.
(h)    Any other breach of this Lease which this Lease provides is an Event of
Default.
SECTION 14.2.    LANDLORD’S REMEDIES.
(a)    If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:
(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from Tenant
(and to retain, use or apply any Security Deposit held by Landlord towards
amounts estimated by Landlord as):
(1)    The worth at the time of award of the unpaid Basic Rent and additional
rent which had been earned at the time of termination;
(2)    The worth at the time of award of the amount by which the unpaid Basic
Rent and additional rent which would have been earned after termination until
the time of award exceeds the amount of such loss that Tenant proves could have
been reasonably avoided;
(3)    The worth at the time of award of the amount by which the unpaid Basic
Rent and additional rent for the balance of the Term after the time of award
exceeds the amount of such loss that Tenant proves could be reasonably avoided;
(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s Event of Default, including, but not limited to, the cost of recovering
possession of the Premises, refurbishment of the Premises, marketing costs,
commissions and other expenses of reletting, including necessary repair, the
unamortized portion of any tenant improvements and brokerage commissions funded
by Landlord in connection with this Lease, reasonable attorneys’ fees, and any
other reasonable costs; and
(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. The term “rent” as used in the Lease
shall be deemed to mean the Basic Rent, Tenant’s Share of Operating Expenses and
any other sums required to be paid by Tenant to Landlord pursuant to the terms
of this Lease whether or not designated as additional rent hereunder, including,
without limitation, any sums that may be owing from Tenant pursuant to Section
4.3 of this Lease. Any sum, other than Basic Rent, shall be computed on the
basis of the average monthly amount accruing during the twenty‑four (24) month
period immediately prior to the Event of Default, except that if it becomes
necessary to compute such rental before the twenty‑four (24) month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period. As




25

--------------------------------------------------------------------------------





used in Sections 14.2(a)(i) (1) and (2) above, the “worth at the time of award”
shall be computed by allowing interest at the rate of ten percent (10%) per
annum. As used in Section 14.2(a)(i)(3) above, the “worth at the time of award”
shall be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).
(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, and to continue to enforce all of its rights and remedies under this
Lease, including the right to collect all rent as it becomes due as provided in
Civil Code Section 1951.4. Efforts by the Landlord to maintain, preserve or
relet the Premises, or the appointment of a receiver to protect the Landlord’s
interests under this Lease, shall not constitute a termination of the Tenant’s
right to possession of the Premises. In the event that Landlord elects to avail
itself of the remedy provided by this Section 14.2(a)(ii), Landlord shall not
unreasonably withhold its consent to an assignment or subletting of the Premises
subject to the reasonable standards for Landlord’s consent as are contained in
this Lease.
(b)    Landlord shall be under no obligation to observe or perform any covenant
of this Lease on its part to be observed or performed which accrues after the
date of any Event of Default by Tenant unless and until the Event of Default is
cured by Tenant, it being understood and agreed that the performance by Landlord
of its obligations under this Lease are expressly conditioned upon Tenant’s full
and timely performance of its obligations under this Lease. The various rights
and remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may pursue any or
all of its rights and remedies at the same time.
(c)    No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant. The acceptance by Landlord of rent shall not be a (i) waiver
of any preceding breach or Event of Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord’s knowledge of the preceding breach or Event of Default
at the time of acceptance of rent, or (ii) a waiver of Landlord’s right to
exercise any remedy available to Landlord by virtue of the breach or Event of
Default. The acceptance of any payment from a debtor in possession, a trustee, a
receiver or any other person acting on behalf of Tenant or Tenant’s estate shall
not waive or cure a breach or Event of Default under Section 14.1. No payment by
Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the rent or pursue any other remedy available to it. No act or thing
done by Landlord or Landlord’s agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord’s agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of this Lease or a
surrender of the Premises.
(d)    Any agreement for free or abated rent or other charges, or for the giving
or paying by Landlord to or for Tenant of any cash or other bonus, inducement or
consideration for Tenant’s entering into this Lease or any other concession
agreed to by Landlord hereunder (“Inducement Provisions”) shall be deemed
conditioned upon Tenant’s full and faithful performance of the terms, covenants
and conditions of this Lease. Upon an Event of Default under this Lease by
Tenant, any such Inducement Provisions shall automatically be deemed deleted
from this Lease and of no further force or effect and the amount of any rent
reduction or abatement or other bonus, inducement or consideration or other
concession already given by Landlord or received by Tenant as an inducement
shall be immediately due and payable by Tenant to Landlord, notwithstanding any
subsequent cure of said Event of Default by Tenant.
SECTION 14.3.    LATE PAYMENTS.
(a)    Any payment due to Landlord under this Lease, including without
limitation Basic Rent, Tenant's Share of Operating Expenses or any other payment
due to Landlord under this Lease whether or not designated as additional rent
hereunder, that is not received by Landlord within five (5) days following the
date due shall bear interest at the lesser of 10% per annum or the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any breach or Event of Default by Tenant under this Lease. In
addition, Tenant acknowledges that the late payment by Tenant to Landlord of
Basic Rent and Tenant's Share of Operating Expenses will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult and impracticable




26

--------------------------------------------------------------------------------





to ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any Basic Rent or Tenant's Share of Operating Expenses
due from Tenant shall not be received by Landlord or Landlord's designee within
five (5) days following the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge, which the Tenant agrees
is reasonable, in a sum equal to the greater of five percent (5%) of the amount
overdue or One Hundred Dollars ($100.00) for each delinquent payment. Acceptance
of a late charge by Landlord shall not constitute a waiver of Tenant's breach or
Event of Default with respect to the overdue amount, nor shall it prevent
Landlord from exercising any of its other rights and remedies.
(b)    Following each second installment of Basic Rent and/or the payment of
Tenant's Share of Operating Expenses within any twelve (12) month period that is
not paid within five (5) days following the date due, Landlord shall have the
option (i) to require that beginning with the first payment of Basic Rent next
due, Basic Rent and the Tenant's Share of Operating Expenses shall no longer be
paid in monthly installments but shall be payable quarterly three (3) months in
advance and/or (ii) to require that Tenant increase the amount, if any, of the
Security Deposit by one hundred percent (100%). Should Tenant deliver to
Landlord, at any time during the Term, two (2) or more insufficient checks, the
Landlord may require that all monies then and thereafter due from Tenant be paid
to Landlord by cashier's check. If any check for any payment to Landlord
hereunder is returned by the bank for any reason, such payment shall not be
deemed to have been received by Landlord and Tenant shall be responsible for any
applicable late charge, interest payment and the charge to Landlord by its bank
for such returned check. Nothing in this Section shall be construed to compel
Landlord to accept Basic Rent, Tenant's Share of Operating Expenses or any other
payment from Tenant if there exists an Event of Default unless such payment
fully cures any and all such Events of Default. Any acceptance of any such
payment shall not be deemed to waive any other right of Landlord under this
Lease. Any payment by Tenant to Landlord may be applied by Landlord, in its sole
and absolute discretion, in any order determined by Landlord to any amounts then
due to Landlord.
SECTION 14.4.    RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to
be performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off. If Tenant
fails to pay any sum of money, other than rent payable to Landlord, or fails to
perform any other act on its part to be performed under this Lease, and the
failure continues beyond any applicable grace period set forth in Section 14.1,
then in addition to any other available remedies, Landlord may, at its election
make the payment or perform the other act on Tenant’s part and Tenant hereby
grants Landlord the right to enter onto the Premises in order to carry out such
performance. Landlord’s election to make the payment or perform the act on
Tenant’s part shall not give rise to any responsibility of Landlord to continue
making the same or similar payments or performing the same or similar acts nor
shall Landlord be responsible to Tenant for any damage caused to Tenant as the
result of such performance by Landlord. Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the maximum rate permitted by law
from the date of the payment by Landlord.
SECTION 14.5.    DEFAULT BY LANDLORD. Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. In the event of Landlord’s default under this Lease,
Tenant’s sole remedies shall be to seek damages or specific performance from
Landlord, provided that any damages shall be limited to Tenant’s actual
out-of-pocket expenses and shall in no event include any consequential damages,
lost profits or opportunity costs.
SECTION 14.6.    EXPENSES AND LEGAL FEES. All sums reasonably incurred by
Landlord in connection with any Event of Default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, or any action related to a filing for bankruptcy or
reorganization by Tenant, including without limitation all costs, expenses and
actual accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be due and payable to
Landlord on demand, and shall bear interest at the rate of the lesser of ten
percent (10%) per annum or the maximum rate permitted by law from the date due
until




27

--------------------------------------------------------------------------------





paid. Should either Landlord or Tenant bring any action in connection with this
Lease, the prevailing party shall be entitled to recover as a part of the action
its reasonable attorneys’ fees, and all other costs. The prevailing party for
the purpose of this Section shall be determined by the trier of the facts.
SECTION 14.7.    WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.
(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY,
AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES HEREBY
EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF
ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER
PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.
(b)    IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION 14.7(b)
SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON A
MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 - 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF DELIVERY BY ANY PARTY TO THE OTHER PARTY OF A WRITTEN REQUEST TO
RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES
SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR
LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE
SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN (10)
DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN WHICH
THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED
OF ANY SUCCESSOR STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT,
THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL
EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC.,
THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY.
THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS
LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO
DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES,
AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE
OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN




28

--------------------------------------------------------------------------------





ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER
TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE
EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO
RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY
AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL
OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY
TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE AND ENFORCE
SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER
CALIFORNIA LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH
CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL REGARDS, THE
REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE REFERENCE
PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE
DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE
CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE
REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND
EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 14.7(b). TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN
FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF
THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).
SECTION 14.8.    SATISFACTION OF JUDGMENT. The obligations of Landlord and
Tenant do not constitute the personal obligations of their respective individual
partners, trustees, directors, officers, members or shareholders (or those of
their constituent partners or members). Should Tenant recover a money judgment
against Landlord, such judgment shall be satisfied only from the interest of
Landlord in the Project and out of the rent or other income from such property
receivable by Landlord or out of consideration received by Landlord from the
sale or other disposition of all or any part of Landlord’s right, title or
interest in the Project and no action for any deficiency may be sought or
obtained by Tenant.

ARTICLE XV. END OF TERM
SECTION 15.1.    HOLDING OVER. If Tenant holds over for any period after the
Expiration Date (or earlier termination of the Term) without the prior written
consent of Landlord, such tenancy shall constitute a tenancy at sufferance only
and an Event of Default by Tenant; such holding over with the prior written
consent of Landlord shall constitute a month-to-month tenancy commencing on the
1st day following the termination of this Lease and terminating 30 days
following delivery of written notice of termination by either Landlord or Tenant
to the other. In either of such events, possession shall be subject to all of
the terms of this Lease, except that for the first 60 days of such holdover, the
monthly rental shall be 150% of the total monthly rental for the month
immediately preceding the date of termination. Thereafter, such monthly rental
rate shall be subject to Landlord’s right to modify same upon 30 days’ notice to
Tenant. The acceptance by Landlord of monthly hold-over rental in a lesser
amount shall not constitute a waiver of Landlord’s right to recover the full
amount due unless otherwise agreed in writing by Landlord. If Tenant fails to
surrender the Premises following the expiration of this Lease despite demand to
do so by Landlord, Tenant shall indemnify and hold Landlord harmless from all
loss or liability, including without limitation, any claims made by any
succeeding tenant relating to such failure to surrender. The foregoing
provisions of this Section 15.1 are in addition to and do not affect Landlord’s
right of re-entry or any other rights of Landlord under this Lease or at law.




29

--------------------------------------------------------------------------------





SECTION 15.2.    MERGER ON TERMINATION. The voluntary or other surrender of this
Lease by Tenant, or a mutual termination of this Lease, shall terminate any or
all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.
SECTION 15.3.    SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Subject to the
provisions of Section 7.3 of this Lease and of the Work Letter, if any, attached
hereto, upon the Expiration Date or upon any earlier termination of this Lease,
Tenant shall quit and surrender possession of the Premises to Landlord in as
good order, condition and repair as when received or as hereafter may be
improved by Landlord or Tenant, reasonable wear and tear and repairs which are
Landlord’s obligation excepted, and shall, without expense to Landlord, remove
or cause to be removed from the Premises all personal property, removable trade
fixtures, and equipment and debris and perform all work required under Section
7.3 of this Lease and/or the Work Letter, if any, attached hereto, as to
Replacements of Non-Standard Improvements and removal of Alterations, except for
any items that Landlord may by written authorization allow to remain. Tenant
shall repair all damage to the Premises resulting from the removal, which repair
shall include the patching and filling of holes and repair of structural damage,
provided that Landlord may instead elect to repair any structural damage at
Tenant’s expense. If Tenant shall fail to comply with the provisions of this
Section, Landlord may effect the removal and/or make any repairs, and the cost
to Landlord shall be additional rent payable by Tenant upon demand. If Tenant
fails to remove Tenant’s personal property from the Premises upon the expiration
of the Term, Landlord may remove, store, dispose of and/or retain such personal
property, at Landlord’s option, in accordance with then applicable laws, all at
the expense of Tenant. If requested by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord an instrument in writing releasing and
quitclaiming to Landlord all right, title and interest of Tenant in the
Premises.

ARTICLE XVI. PAYMENTS AND NOTICES
All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at the address specified in Item 13 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing. Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant’s Share of Operating Expenses pursuant to Sections 4.1 and
4.2, all payments shall be due and payable within five (5) days after demand.
All payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered in person
or by courier or overnight delivery service to the other party, or may be
deposited in the United States mail, duly registered or certified, postage
prepaid, return receipt requested, and addressed to the other party at the
address set forth in Item 12 of the Basic Lease Provisions, or if to Tenant, at
that address or, from and after the Commencement Date, at the Premises (whether
or not Tenant has departed from, abandoned or vacated the Premises). Either
party may, by written notice to the other, served in the manner provided in this
Article, designate a different address. If any notice or other document is sent
by mail, duly registered or certified, it shall be deemed served or delivered
seventy-two (72) hours after mailing. If more than one person or entity is named
as Tenant under this Lease, service of any notice upon any one of them shall be
deemed as service upon all of them.



ARTICLE XVII. RULES AND REGULATIONS
Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas.
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant’s agents, employees, contractors, guests or invitees. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a breach of this Lease. In the case of any conflict
between the Rules and Regulations and this Lease, this Lease shall be
controlling. Notwithstanding anything to the contrary contained in this Lease,
Landlord agrees that the Rules and Regulations shall not be modified or enforced
by Landlord in a manner




30

--------------------------------------------------------------------------------





that would unreasonably interfere with Tenant’s use of or access to the
Premises, the Building, the Project, or the parking areas in accordance with
Tenant’s rights under this Lease.

ARTICLE XVIII. BROKER’S COMMISSION
The parties recognize as the broker(s) who negotiated this Lease the firm(s),
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood and agreed that Landlord’s Broker represents only Landlord in this
transaction and that Tenant’s Broker (if any) represents only Tenant. Each party
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and agrees to indemnify and
hold the other party harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed by the indemnifying party in
connection with the negotiation of this Lease. The foregoing agreement shall
survive the termination of this Lease.

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST
In the event of any transfer of Landlord’s interest in the Premises, following
the assumption by the transferee of the obligations of “Landlord” under this
Lease accruing from and after the effective date of such transfer, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the effective date of such
transfer, provided that any funds held by the transferor in which Tenant has an
interest shall be turned over, subject to that interest, to the transferee and
Tenant is notified of the transfer as required by law. No beneficiary of a deed
of trust to which this Lease is or may be subordinate, and no landlord under a
so called sale‑leaseback, shall be responsible in connection with the Security
Deposit, unless the mortgagee or beneficiary under the deed of trust or the
landlord actually receives the Security Deposit. It is intended that the
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to the foregoing, be binding on Landlord, its successors and assigns,
only during and with respect to obligations arising during their respective
successive periods of ownership.

ARTICLE XX. INTERPRETATION
SECTION 20.1.    GENDER AND NUMBER. Whenever the context of this Lease requires,
the words “Landlord” and “Tenant” shall include the plural as well as the
singular, and words used in neuter, masculine or feminine genders shall include
the others.
SECTION 20.2.    HEADINGS. The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.
SECTION 20.3.    JOINT AND SEVERAL LIABILITY. If more than one person or entity
is named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.
SECTION 20.4.    SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.
SECTION 20.5.    TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease.
SECTION 20.6.    CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.




31

--------------------------------------------------------------------------------





SECTION 20.7.    SEVERABILITY. If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.
SECTION 20.8.    WAIVER AND CUMULATIVE REMEDIES. One or more waivers by Landlord
or Tenant of any breach of any term, covenant or condition contained in this
Lease shall not be a waiver of any subsequent breach of the same or any other
term, covenant or condition. Consent to any act by one of the parties shall not
be deemed to render unnecessary the obtaining of that party’s consent to any
subsequent act. No breach by Tenant of this Lease shall be deemed to have been
waived by Landlord unless the waiver is in a writing signed by Landlord. The
rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have.
SECTION 20.9.    INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay. The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or from the timely
performance of any other obligation under this Lease within Tenant’s reasonable
control.
SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.
SECTION 20.11.    QUIET ENJOYMENT. Upon the observance and performance of all
the covenants, terms and conditions on Tenant’s part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall have
the right of quiet enjoyment and use of the Premises for the Term without
hindrance or interruption by Landlord or any other person claiming by or through
Landlord.
SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
SECTION 20.13. INTERPRETATION. This Lease shall not be construed in favor of or
against either party, but shall be construed as if both parties prepared this
Lease.

ARTICLE XXI. EXECUTION AND RECORDING
SECTION 21.1.    COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
SECTION 21.2.    CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY.
If Tenant is a corporation, limited liability company or partnership, each
individual executing this Lease on behalf of the corporation, limited liability
company or partnership represents and warrants that he or she is duly authorized
to execute and deliver this Lease on behalf of the corporation, limited
liability company or partnership, and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms.




32

--------------------------------------------------------------------------------





SECTION 21.3.    EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises. Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.
SECTION 21.4.    RECORDING. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a “short form” memorandum of this Lease for recording purposes.
SECTION 21.5.    AMENDMENTS. No amendment or termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.
SECTION 21.6.    EXECUTED COPY. Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.
SECTION 21.7.    ATTACHMENTS. All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.

ARTICLE XXII. MISCELLANEOUS
SECTION 22.1.    NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
members, shareholders, officers, directors, employees and attorneys, shall not
intentionally and voluntarily disclose, by public filings or otherwise, the
terms and conditions of this Lease (“Confidential Information”) to any third
party, either directly or indirectly, without the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole and absolute
discretion. The foregoing restriction shall not apply if either: (i) Tenant is
required to disclose the Confidential Information in response to a subpoena or
other regulatory, administrative or court order, (ii) independent legal counsel
to Tenant delivers a written opinion to Landlord that Tenant is required to
disclose the Confidential Information to, or file a copy of this Lease with, any
governmental agency or any stock exchange; provided however, that in such event,
Tenant shall, before making any such disclosure (A) provide Landlord with prompt
written notice of such required disclosure, (B) at Tenant’s sole cost, take all
reasonable legally available steps to resist or narrow such requirement,
including without limitation preparing and filing a request for confidential
treatment of the Confidential Information and (C) if disclosure of the
Confidential Information is required by subpoena or other regulatory,
administrative or court order, Tenant shall provide Landlord with as much
advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure. The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency or stock exchange and is subject to the prior written approval of
Landlord. In addition, Tenant may disclose the terms of this Lease to its
attorneys, accountants and advisors, as well as to prospective assignees of this
Lease and prospective subtenants under this Lease with whom Tenant is actively
negotiating such an assignment or sublease.
SECTION 22.2.    GUARANTEE. As a condition to the execution of this Lease by
Landlord, the obligations, covenants and performance of the Tenant as herein
provided shall be guaranteed in writing by the Guarantor(s) listed in Item 7 of
the Basic Lease Provisions (“Guarantor”), if any, on a form of guaranty provided
by Landlord (“Guarantee”). Any default by a Guarantor under the Guarantee shall
be deemed to be an Event of Default under the terms of this Lease. In addition,
any filing by or against a Guarantor of a petition to have such Guarantor
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against such
Guarantor, the same is dismissed




33



--------------------------------------------------------------------------------





within thirty (30) days), a Guarantor’s convening of a meeting of its creditors
for the purpose of effecting a moratorium upon or composition of its debts or
the failure of a Guarantor to pay its material obligations to creditors as and
when they become due and payable, other than as a result of a good faith dispute
by such Guarantor, shall be deemed to be an Event of Default by Tenant.
SECTION 22.3.    CHANGES REQUESTED BY LENDER. If, in connection with obtaining
financing for the Project, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.
SECTION 22.4.    MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder shall result in such a release or termination unless (a) Tenant has
given notice by registered or certified mail to any beneficiary of a deed of
trust or mortgage encumbering the Premises whose address has been furnished to
Tenant in writing and (b) such beneficiary is afforded a reasonable opportunity
to cure the default by Landlord (which in no event shall be less than sixty (60)
days), including, if necessary to effect the cure, time to obtain possession of
the Premises by power of sale or judicial foreclosure provided that such
foreclosure remedy is diligently pursued. Tenant agrees that each beneficiary of
a deed of trust or mortgage encumbering the Premises is an express third party
beneficiary hereof, Tenant shall have no right or claim for the collection of
any deposit from such beneficiary or from any purchaser at a foreclosure sale
unless such beneficiary or purchaser shall have actually received and not
refunded the deposit, and Tenant shall comply with any written directions by any
beneficiary to pay rent due hereunder directly to such beneficiary without
determining whether a default exists under such beneficiary’s deed of trust.
SECTION 22.5.    COVENANTS AND CONDITIONS. All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.
SECTION 22.6.    SECURITY MEASURES. Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties. Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Project Costs.
SECTION 22.7.    SDN LIST. Tenant hereby represents and warrants that neither
Tenant nor any officer, director, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). Landlord hereby
represents and warrants that neither Landlord nor any officer, director,
partner, member or other principal of Landlord is listed as a SDN on the list of
such persons and entities issued by the OFAC.
SECTION 22.8.    BROKER DISCLOSURE. By the execution of this Lease, each of
Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy of a
Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements of California Civil Code 2079.16, and (b) the agency relationships
specified in Section 10 of the Basic Lease Provisions, which acknowledgment and
confirmation is expressly made for the benefit of Tenant’s Broker identified in
Section 10 of the Basic Lease Provisions.  If there is no Tenant’s Broker so
identified in Section 10 of the Basic Lease Provisions, then such acknowledgment
and confirmation is expressly made for the benefit of Landlord’s Broker.  By the
execution of this Lease, Landlord and Tenant are executing the confirmation of
the agency relationships set forth in Section 10 of the Basic Lease Provisions.






34

--------------------------------------------------------------------------------






LANDLORD:
 
 
 
TENANT:
 
 
 
 
 
 
 
THE IRVINE COMPANY LLC,
 
 
 
MASIMO CORPORATION
a Delaware limited liability company
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ STEVEN M. CASE
 
 
 
By:
/s/ YONGSAM LEE
 
Steven M. Case, Executive Vice President, Office Properties
 
 
 
 
Yongsam Lee, CIO
 
 
 
 
 
 
 
By:
/s/ MICHAEL T. BENNETT
 
 
 
By:
/s/ MARK DE RAAD
 
Michael T. Bennett, Senior Vice President, Office Properties


 
 
 
 
Mark de Raad, EVP and CFO







35



--------------------------------------------------------------------------------






9600 JERONIMO


[a9600jeronimositemap.jpg]








EXHIBIT A






1

--------------------------------------------------------------------------------






EXHIBIT B


THE IRVINE COMPANY - INVESTMENT PROPERTIES GROUP


HAZARDOUS MATERIAL SURVEY FORM


The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property. Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises. Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.


If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form. When completed, the form should be sent to the
following address:


THE IRVINE COMPANY MANAGEMENT OFFICE
111 Innovation Drive
Irvine, CA 92617


Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 720-4400 for assistance.


1.
GENERAL INFORMATION.



Name of Responding Company: _____________________________________________
Check all that apply:    Tenant        ( )        Contractor    ( )
Prospective    ( )        Existing    ( )


Mailing Address: _________________________________________________________
Contact person & Title: ____________________________________________________
Telephone Number: ( ) _____________


Current TIC Tenant(s):


Address of Lease Premises: ________________________________________________


Length of Lease or Contract Term: ___________________________________________


Prospective TIC Tenant(s):


Address of Leased Premises: _______________________________________________


Address of Current Operations: _____________________________________________


Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.
____________________________________________________________________________________________________________________________________________________________
______________________________________________________________________________




1

--------------------------------------------------------------------------------







2.
HAZARDOUS MATERIALS. For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law. The term does not include wastes which are intended to
be discarded.



2.1
Will any hazardous materials be used or stored on site?



Chemical Products    Yes    ( )    No    ( )
Biological Hazards/
Infectious Wastes    Yes    ( )    No    ( )
Radioactive Materials    Yes    ( )    No    ( )
Petroleum Products    Yes    ( )    No    ( )


2.2
List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).



Location and Method
Hazardous Materials        of Storage             Quantity


__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
        
2.3
Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes ( ) No ( )



If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any permits obtained for the underground storage of
such substances.
________________________________________________________________________________________________________________________________________________________________________________________________________________________


3.
HAZARDOUS WASTE. For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.



3.1
List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.



    
Hazardous Materials        Location and Method of Storage         Quantity


__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________






2

--------------------------------------------------------------------------------





3.2
Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.



                    
Hazardous Materials        Location and Method of Storage         Disposal
Method


__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________


3.3
Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premise?

Yes ( ) No ( )


If yes, please describe any existing or proposed treatment methods.
________________________________________________________________________________________________________________________________________________________________________________________________________________________


3.4
Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.



4.
SPILLS



4.1
During the past year, have any spills or releases of hazardous materials
occurred on the premises?    Yes ( )    No ( )



If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
________________________________________________________________________________________________________________________________________________
________________________________________________________________________


4.2
Were any agencies notified in connection with such spills?    Yes ( )    No ( )



If so, attach copies of any spill reports or other correspondence with
regulatory agencies.


4.3
Were any clean-up actions undertaken in connection with the spills?    Yes (
)    No ( )



If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.
________________________________________________________________________________________________________________________________________________
________________________________________________________________________






3

--------------------------------------------------------------------------------





5.
WASTEWATER TREATMENT/DISCHARGE



5.1
Do you discharge industrial wastewater to:



_____storm drain?            _____sewer?
_____surface water?            _____no industrial discharge


5.2
Is your industrial wastewater treated before discharge?    Yes ( ) No ( )



If yes, describe the type of treatment conducted.
________________________________________________________________________________________________________________________________________________
________________________________________________________________________


5.3
Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.



6.    AIR DISCHARGES.


6.1
Do you have any air filtration systems or stacks that discharge into the air?

Yes ( )    No ( )


6.2
Do you operate any equipment that requires air emissions permits?

Yes ( )    No ( )


6.3
Attach copies of any air discharge permits pertaining to these operations.



7.    HAZARDOUS MATERIALS DISCLOSURES.


7.1
Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time? Yes ( )    No ( )



7.2
Has your company prepared a Hazardous Materials Disclosure - Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?    Yes ( )    No ( )



If so, attach a copy.


7.3
Are any of the chemicals used in your operations regulated under Proposition 65?



If so, describe the procedures followed to comply with these requirements.
________________________________________________________________________________________________________________________________________________________________________________________________________________________


7.4
Is your company subject to OSHA Hazard Communication Standard
Requirements?    Yes ( )    No ( )







4

--------------------------------------------------------------------------------





If so, describe the procedures followed to comply with these requirements.
________________________________________________________________________________________________________________________________________________
________________________________________________________________________


8.
ANIMAL TESTING.



8.1
Does your company bring or intend to bring live animals onto the premises for
research or development purposes?    Yes ( )    No ( )



If so, describe the activity.
________________________________________________________________________________________________________________________________________________________________________________________________________________________


8.2
Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?    Yes ( ) No ( )



If so, describe the activity.
________________________________________________________________________________________________________________________________________________
________________________________________________________________________


9.
ENFORCEMENT ACTIONS, COMPLAINTS.



9.1
Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?    Yes ( )    No ( )



If so, describe the actions and any continuing obligations imposed as a result
of these actions.
________________________________________________________________________________________________________________________________________________________________________________________________________________________


9.2
Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?    Yes ( )    No ( )





9.3
Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?    Yes ( )    No ( )



9.4
If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________





5

--------------------------------------------------------------------------------









                    
    


By: ________________________________
Name: _______________________
Title: ________________________
Date: _________________________






6

--------------------------------------------------------------------------------






EXHIBIT C


LANDLORD’S DISCLOSURES
    
SPECTRUM


The capitalized terms used and not otherwise defined in this Exhibit shall have
the same definitions as set forth in the Lease. The provisions of this Exhibit
shall supersede any inconsistent or conflicting provisions of the Lease.


1. Landlord has been informed that the El Toro Marine Corps Air Station (MCAS)
has been listed as a Federal Superfund site as a result of chemical releases
occurring over many years of occupancy. Various chemicals including jet fuel,
motor oil and solvents have been discharged in several areas throughout the MCAS
site. A regional study conducted by the Orange County Water District has
estimated that groundwaters beneath more than 2,900 acres have been impacted by
Trichloroethlene (TCE), an industrial solvent. There is a potential that this
substance may have migrated into the ground water underlying the Premises. The
U.S. Environmental Protection Agency, the Santa Ana Region Quality Control
Board, and the Orange County Health Care Agency are overseeing the
investigation/cleanup of this contamination. To the Landlord’s current actual
knowledge, the ground water in this area is used for irrigation purposes only,
and there is no practical impediment to the use or occupancy of the Premises due
to the El Toro discharges.






1



--------------------------------------------------------------------------------






EXHIBIT D


TENANT’S INSURANCE


The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements. Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.


1. Tenant shall, at its sole cost and expense, commencing on the date Tenant is
given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (if a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than the amount set
forth in Item 14 of the Basic Lease Provisions, with a combined single limit
(with a $50,000 minimum limit on fire legal liability) per occurrence for bodily
injury, death, and property damage liability, or the current limit of liability
carried by Tenant, whichever is greater, and subject to such increases in
amounts as Landlord may determine from time to time; (ii) workers’ compensation
insurance coverage as required by law, together with employers’ liability
insurance of at least One Million Dollars ($1,000,000.00); (iii) with respect to
Alterations and the like required or permitted to be made by Tenant under this
Lease, builder’s risk insurance in an amount equal to the replacement cost of
the work; (iv) insurance against fire, vandalism, malicious mischief and such
other additional perils as may be included in a standard “special form” policy,
insuring Tenant’s Alterations, trade fixtures, furnishings, equipment and items
of personal property of Tenant located in the Premises, in an amount equal to
not less than ninety percent (90%) of their actual replacement cost (with
replacement cost endorsement); and (v) business interruption coverage in amounts
satisfactory to cover one (1) year of loss. In no event shall the limits of any
policy be considered as limiting the liability of Tenant under this Lease.


2. In the event Landlord consents to Tenant’s use, generation or storage of
Hazardous Materials on, under or about the Premises pursuant to Section 5.3 of
this Lease, Landlord shall have the continuing right to require Tenant, at
Tenant’s sole cost and expense (provided the same is available for purchase upon
commercially reasonable terms), to purchase insurance specified and approved by
Landlord, with coverage not less than Five Million Dollars ($5,000,000.00),
insuring (i) any Hazardous Materials shall be removed from the Premises, (ii)
the Premises shall be restored to a clean, healthy, safe and sanitary condition,
and (iii) any liability of Tenant, Landlord and Landlord’s officers, directors,
shareholders, agents, employees and representatives, arising from such Hazardous
Materials.


3. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by responsible insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-“ and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A true and exact copy of each paid up policy evidencing the insurance
(appropriately authenticated by the insurer) or a certificate of insurance,
certifying that the policy has been issued, provides the coverage required by
this Exhibit D and contains the required provisions, together with endorsements
acceptable to Landlord evidencing the waiver of subrogation and additional
insured provisions required below, shall be delivered to Landlord prior to the
date Tenant is given the right of possession of the Premises. Proper evidence of
the renewal of any insurance coverage shall also be delivered to Landlord not
less than thirty (30) days prior to the expiration of the coverage. In the event
of a loss covered by any policy under which Landlord is an additional insured,
Landlord shall be entitled to review a copy of such policy.


4. Each policy evidencing insurance required to be carried by Tenant pursuant to
this Exhibit D shall contain the following provisions and/or clauses reasonably
satisfactory to Landlord: (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage




1



--------------------------------------------------------------------------------





carried by Landlord shall be in excess of and noncontributory with respect to
any policies carried by Tenant, together with a provision including Landlord,
the Additional Insureds identified in Item 11 of the Basic Lease Provisions and
any other parties in interest designated by Landlord, as additional insureds;
(ii) except with respect to Tenant’s commercial general liability insurance, a
waiver by the insurer of any right to subrogation against Landlord, its agents,
employees, contractors and representatives which arises or might arise by reason
of any payment under the policy or by reason of any act or omission of Landlord,
its agents, employees, contractors or representatives; and (iii) a provision
that the insurer will not cancel or reduce the coverage provided by the policy
without first giving Landlord thirty (30) days prior written notice. Tenant
shall also name Landlord, the Additional Insureds identified in Item 11 of the
Basic Lease Provisions and any other parties in interest designated by Landlord,
as additional insureds on any excess or umbrella liability insurance policy
carried by Tenant.


5. In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit D, any insurance required
by this Exhibit D, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.


NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.






2



--------------------------------------------------------------------------------






EXHIBIT E
RULES AND REGULATIONS


This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof. In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.


1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall, which may appear unsightly from outside
the Premises.


2. The walls, walkways, sidewalks, entrance passages, elevators, stairwells,
courts and vestibules shall not be obstructed or used for any purpose other than
ingress and egress of pedestrian travel to and from the Premises, and shall not
be used for smoking, loitering or gathering, or to display, store or place any
merchandise, equipment or devices, or for any other purpose. The walkways,
sidewalks, entrance passageways, courts, vestibules and roof are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence in the judgment
of the Landlord shall be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom Tenant
normally deals in the ordinary course of Tenant’s business unless such persons
are engaged in illegal activities. Smoking is permitted outside the building and
within the Project only in areas designated by Landlord. Neither Tenant nor its
employees, agents, contractors, invitees or licensees shall bring any firearm,
whether loaded or unloaded, into the Project at any time. No tenant or employee
or invitee or agent of any tenant shall be permitted upon the roof of the
Building without prior written approval from Landlord.


3. No awnings or other projection shall be attached to the outside walls of the
Building. No security bars or gates, curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises without the prior written consent of Landlord. Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without the
express written consent of Landlord.


4. Tenant shall not mark, nail, paint, drill into, or in any way deface any part
of the Premises or the Building except to affix standard pictures or other wall
hangings on the interior walls of the premises so long as they are not visible
from the exterior of the building. Tenant shall not lay linoleum, tile, carpet
or other similar floor covering so that the same shall be affixed to the floor
of the Premises in any manner except as approved by Landlord in writing. The
expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.
    
5. The toilet rooms, urinals, wash bowls and other plumbing apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. Any pipes or
tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or invitees, caused it.


6. Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord. The locations of the telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.


7. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.








3



--------------------------------------------------------------------------------





8. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.


9. No animals, except for seeing eye dogs, shall be permitted at any time within
the Premises.


10. Tenant shall not use the name of the Building or the Project in connection
with or in promoting or advertising the business of Tenant, except as Tenant’s
address, without the written consent of Landlord. Landlord shall have the right
to prohibit any advertising by any Tenant which, in Landlord’s reasonable
opinion, tends to impair the reputation of the Project or its desirability for
its intended uses, and upon written notice from Landlord any Tenant shall
refrain from or discontinue such advertising.


11. Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same. Landlord shall have full and absolute authority to regulate or
prohibit the entrance to the Premises of any vendor, supplier, purveyor,
petitioner, proselytizer or other similar person if, in the good faith judgment
of Landlord, such person will be involved in general solicitation activities, or
the proselytizing, petitioning, or disturbance of other tenants or their
customers or invitees, or engaged or likely to engage in conduct which may in
Landlord’s opinion distract from the use of the Premises for its intended
purpose. Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.


12. No equipment of any type shall be placed on the Premises which in Landlord’s
opinion exceeds the load limits of the floor or otherwise threatens the
soundness of the structure or improvements of the Building.


13. Regular building hours of operation are from 6:00 AM to 6:00 PM Monday
through Friday and 9:00 AM to 1:00 PM on Saturday. No air conditioning unit or
other similar apparatus shall be installed or used by any Tenant without the
prior written consent of Landlord.


14. The entire Premises, including vestibules, entrances, parking areas, doors,
fixtures, windows and plate glass, shall at all times be maintained in a safe,
neat and clean condition by Tenant. All trash, refuse and waste materials shall
be regularly removed from the Premises by Tenant and placed in the containers at
the locations designated by Landlord for refuse collection. All cardboard boxes
must be “broken down” prior to being placed in the trash container. All
styrofoam chips must be bagged or otherwise contained prior to placement in the
trash container, so as not to constitute a nuisance. Pallets must be immediately
disposed of by tenant and may not be disposed of in the Landlord provided trash
container or enclosures. Pallets may be neatly stacked in an exterior location
on a temporary basis (no longer than 5 days) so long as Landlord has provided
prior written approval. The burning of trash, refuse or waste materials is
prohibited.


15. Tenant shall use at Tenant’s cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.


16. All keys for the Premises shall be provided to Tenant by Landlord and Tenant
shall return to Landlord any of such keys so provided upon the termination of
the Lease. Tenant shall not change locks or install other locks on doors of the
Premises, without the prior written consent of Landlord. In the event of loss of
any keys furnished by Landlord for Tenant, Tenant shall pay to Landlord the
costs thereof. Upon the termination of its tenancy, Tenant shall deliver to
Landlord all the keys to lobby(s), suite(s) and telephone & electrical room(s)
which have been furnished to Tenant or which Tenant shall have had made.






4



--------------------------------------------------------------------------------





17. No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.


18. The moving of large or heavy objects shall occur only between those hours as
may be designated by, and only upon previous written notice to, Landlord, and
the persons employed to move those objects in or out of the Building must be
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, no freight, furniture or bulky matter of any description shall be
received into or moved out of the lobby of the Building or carried in the
elevator.


19. Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written consent of Landlord.


20. Landlord may from time to time grant other tenants of the Project individual
and temporary variances from these Rules, provided that any variance does not
have a material adverse effect on the use and enjoyment of the Premises by
Tenant.


21. Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises. Notice of such rules and regulations and amendments
and supplements thereto, if any, shall be given to the Tenant.






5



--------------------------------------------------------------------------------






EXHIBIT X


WORK LETTER
(Tenant Buildout with Landlord’s Contribution)




I.    TENANT IMPROVEMENTS


The tenant improvement work (“Tenant Improvements” or the “Tenant Improvement
Work”) shall consist of the work required to complete certain improvements to
the Premises pursuant to approved “Working Drawings and Specifications” (as
defined below). Tenant shall employ a licensed architect reasonably acceptable
to Landlord (the “Architect”) for preparation of the “Preliminary Plan” and
“Working Drawings and Specifications” (as hereinafter defined), and shall cause
the Architect to inspect the Premises to become acquainted with all existing
conditions. Tenant shall contract with the “TI Contractor” (as defined below) to
construct the Tenant Improvements. The Tenant Improvement Work shall be
undertaken and prosecuted in accordance with the following requirements:


A.
Tenant shall submit the following to Landlord: (i) a preliminary pricing plan
for the Tenant Improvements prepared by the Architect, which shall include
interior partitions, ceilings, interior finishes, interior doors, suite
entrance, floor coverings, window coverings, lighting, electrical and telephone
outlets, plumbing connections, heavy floor loads and other special requirements
(“Preliminary Plan”), (ii) working drawings and specifications prepared by the
Architect based on the approved Preliminary Plan (the “Working Drawings and
Specifications”), and (iii) any change proposed by Tenant to the approved
Working Drawings and Specifications (“Change”). Within 5 business days following
its submission to Landlord, Landlord shall approve (by signing a copy thereof)
or shall disapprove the Preliminary Plan and/or any Change, and within 10
business days following its submission to Landlord, Landlord shall approve or
shall disapprove the Working Drawings and Specifications. If Landlord
disapproves the Preliminary Plan, Working Drawings and Specifications or Change,
Landlord shall specify in detail the reasons for disapproval and Tenant shall
cause the Architect to modify the Preliminary Plan, Working Drawings and
Specifications or Change to incorporate Landlord’s suggested revisions in a
mutually satisfactory manner. Tenant agrees and acknowledges that Landlord will
not check the Preliminary Plan, the Working Drawings and Specifications and/or
any Change for building code compliance (or other federal, state or local law,
ordinance or regulations compliance), and that Tenant and its Architect shall be
solely responsible for such matters. Notwithstanding the foregoing, but subject
to Section I.O below, Landlord may only provide its disapproval of the Working
Drawings and Specifications or a Change in the event such submittal: (i) shall
not comply with applicable law or building code, (ii) adversely affects the
Building or Project systems or structural components, (iii) adversely affects
other tenants in the Project, or (iv) affects the exterior of the Building in
any manner.



B.
The Tenant Improvements shall only include actual improvements to the Premises
approved by Landlord as provided above, and shall exclude (but not by way of
limitation) Tenant’s furniture, trade fixtures, partitions, equipment and
signage improvements, if any. Further, to the extent applicable, the Tenant
Improvements shall incorporate Landlord's building standard materials and
specifications for the Project as set forth in Schedule I (“Standard
Improvements”); provided, however, the Tenant Improvements shall include
materials, finishes and specifications set forth in the Preliminary Plan, even
if the same is of higher quality than the Standard Improvements (the “Approved
Improvements”). Notwithstanding the foregoing, no deviations from the Standard
Improvements may be required by Tenant with respect to doors and frames, finish
hardware, entry graphics, the ceiling system, light fixtures and controls,
mechanical systems, fire life and safety systems and/or window coverings;
provided that Landlord may, authorize in writing one or more of such deviations,
in which event Tenant shall be solely responsible for the cost of replacing same
with the applicable Standard Improvements upon the expiration or termination of
this Lease. All other deviations from the Standard Improvements or the Approved
Improvements (such deviations referred to herein as the





6



--------------------------------------------------------------------------------





“Non-Standard Improvements”) shall be subject to the prior approval of Landlord,
which approval shall not be unreasonably withheld, provided, however that
Landlord shall in no event be required to approve any Non-Standard Improvement
if Landlord determines that such Non-Standard Improvements (i) are of a lesser
quality than the corresponding Standard Improvements or Approved Improvements,
(ii) fails to conform to applicable governmental requirements, (iii) requires
building services beyond the level Landlord has agreed to provide Tenant under
this Lease, (iv) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (v) would have an adverse
aesthetic impact to the Premises or would cause material additional expenses to
Landlord in reletting the Premises.


C.
Tenant shall contract with a licensed general contractor reasonably approved by
Landlord (the “TI Contractor”) for construction of the Tenant Improvements. The
TI Contractor shall solicit bids from at least 3 subcontractors (reasonably
acceptable to Landlord) for each major subtrade, provided that the drywall and
acoustical subcontractors shall be union contractors. If required by Landlord,
Tenant shall use the electrical, mechanical, plumbing and fire/life safety
engineers reasonably acceptable to Landlord; if Tenant elects to use contractors
other than Landlord’s designated electrical, mechanical, plumbing and fire/life
safety engineers, and if such election is approved by Landlord, Landlord shall
be entitled to have its designated contractors perform a “peer review” of such
contractors work, and the reasonable cost thereof shall be borne solely by
Tenant, but may be paid for by Tenant using any unused portion of the Landlord’s
Contribution. Following the competitive bidding of the major subtrade work,
Tenant shall enter into a construction contract (the “TI Contract”) with the TI
Contractor for construction of the Tenant Improvements. If requested by
Landlord, Tenant shall deliver copy of the TI Contract to Landlord. Tenant shall
cause the Tenant Improvements to be constructed in a good and workmanlike manner
in accordance with the approved Working Drawings and Specifications.



D.
Intentionally omitted.



E.
Prior to the commencement of the Tenant Improvement Work, Tenant shall deliver
to Landlord a copy of the final application for permit and issued permit for the
work.



F.
The TI Contractor shall comply with Landlord’s requirements as generally imposed
on third party contractors, including without limitation all insurance coverage
requirements and the obligation to furnish appropriate certificates of insurance
to Landlord, prior to commencement of construction or the Tenant Improvement
Work.



G.
A construction schedule shall be provided to Landlord prior to commencement of
the construction of the Tenant Improvement Work, and weekly updates shall be
supplied during the progress of the work.



H.
Tenant shall give Landlord at least 10 business days prior written notice of the
commencement of construction of the Tenant Improvement Work so that Landlord may
cause an appropriate notice of non-responsibility to be posted.



I.
The Tenant Improvement Work shall be subject to inspection at all times by
Landlord and its construction manager, and Landlord and/or its construction
manager shall be permitted to attend weekly job meetings with the TI Contractor.



J.
Upon completion of the Tenant Improvement Work, Tenant shall cause to be
provided to Landlord a close-out package which shall include, without
limitation, the following: (i) as-built drawings of the Tenant Improvements work
signed by the Architect, (ii) CAD files of the improved space compatible with
Landlord’s CAD standards, (iii) a final punch list signed by Tenant, (iv) final
and





7



--------------------------------------------------------------------------------





unconditional lien waivers from the TI Contractor and all subcontractors, and
(v) a certificate of occupancy for the Premises (collectively, the “Close-Out
Package”).


K.
The Tenant Improvements work shall be prosecuted at all times in accordance with
all state, federal and local laws, regulations and ordinances, including without
limitation all OSHA and other safety laws, the Americans with Disabilities Act
(“ADA”) and all applicable governmental permit and code requirements.



L.
All of the provisions of this Lease (including, without limitation, the
provisions of Sections 7.4, 10.1 and 10.3, except for the covenants to pay rent,
shall apply to and shall be binding on Tenant with respect to the construction
of the Tenant Improvements.



A.
Tenant hereby designates Yongsam Lee, Telephone (949) 697-4232, Email:
ylee@masimo.com, as its representative, agent and attorney-in-fact for the
purpose of receiving notices, approving submittals and issuing requests for
Changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given directly by Tenant. Any notices or
submittals to, or requests of, Tenant related to this Work Letter and/or the
Tenant Improvement Work may be sent to Tenant’s Construction Representative at
the email address above provided. Tenant may amend the designation of its
construction representative(s) at any time upon delivery of written notice to
Landlord.



B.
Tenant and the TI Contractor and its subcontractors shall be permitted to enter
the Premises prior to the Commencement Date for the Premises to construct the
Tenant Improvements. The foregoing license to enter the Premises prior to the
Commencement Date for the Premises is, however, conditioned upon the compliance
by the TI Contractor with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance of workers’
compensation and public liability and property damage insurance by the TI
Contractor in amounts and with companies and on forms satisfactory to Landlord,
with certificates of such insurance being furnished to Landlord prior to
proceeding with any such entry. Landlord will provide all utilities for the
construction of the Tenant Improvements at the Premises (i.e., electrical, HVAC
during normal business hours, water, etc.) at no cost to Tenant or the TI
Contractor. Landlord shall not be liable in any way for any injury, loss or
damage which may occur to any such work being performed by Tenant, the same
being solely at Tenant’s risk. Tenant further agrees that the Commencement Date
for the Premises is not conditioned upon, nor shall such Date be extended by,
the completion of the foregoing Tenant Improvements.



C.
All of the Tenant Improvements shall become the property of Landlord and shall
be surrendered with the Premises at the expiration or sooner termination of this
Lease, except that Landlord shall have the right, by written notice to Tenant
given at the time of Landlord’s approval of the Preliminary Plan, the Working
Drawings and Specifications and any Change, to require Tenant either to remove
all or any of the Tenant Improvements approved in the Preliminary Plan or in the
Working Drawings and Specifications or by way of such Change (as specified in
such written notice, a “Required Removal Item”), to repair any damage to the
Premises or the Common Areas arising from such removal of any Required Removal
Item, and to replace any Non-Standard Improvements or Approved Improvements so
approved with the applicable Building Standard Improvement, or to reimburse
Landlord for the reasonable cost of such removal, repair and replacement upon
demand. Any such removals, repairs and replacements by Tenant shall be completed
by the Expiration Date or sooner termination of this Lease. Notwithstanding
anything to the contrary contained in the foregoing, no such removal or
restoration shall be required for any of the components of the Tenant
Improvements shown in any Preliminary Plan, the Working Drawings and
Specifications or any Change once the same has been approved by Landlord and not
designated by Landlord in writing as a Required Removal Item when so approved.







8



--------------------------------------------------------------------------------





II.    COST OF THE TENANT IMPROVEMENTS WORK
A.
Landlord shall provide to Tenant a tenant improvement allowance in the amount of
$162,590.00 (the “Landlord’s Contribution”), based on $5.00 per rentable square
foot of the Premises, towards the “Completion Cost” of the Tenant Improvements
(as hereinafter defined), with any excess cost of the Tenant Improvements to be
borne solely by Tenant. If the actual cost of completion of the Tenant
Improvements is less than the maximum amount provided for the Landlord’s
Contribution, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment other than the Rent Contribution
Amount (defined below). It is further understood and agreed that the Tenant
Improvements shall be scheduled and shall be substantially completed not later
than twenty four (24) months following the Commencement Date (except in the
event of a matter beyond the reasonable control of either party, in which case
such date shall be extended on a day for day basis) to be eligible for funding
by Landlord, and that Landlord shall not be obligated to fund any portion of the
Landlord’s Contribution towards Tenant Improvements completed after such date
(as the same may be so extended). Notwithstanding the foregoing, Tenant may
utilize a portion of the Landlord’s Contribution, not to exceed the amount of
$97,554.00, based on $3.00 per usable square foot of the Premises, as credits to
reduce the scheduled installments of Basic Rent next due and payable under this
Lease (the “Rent Contribution Amount”).

B.
The “Completion Cost” shall mean the costs of completing the Tenant Improvements
in accordance with the approved Working Drawings and Specifications, including
but not limited to the following: (i) payments made to the TI Contractor,
architects, engineers, subcontractors, project managers (not to exceed 3% of the
Completion Cost) and other third party consultants in the performance of the
work, (ii) permit fees and other sums paid to governmental agencies, and (iii)
costs of all materials incorporated into the work or used in connection with the
work. The Completion Cost shall also include an administrative/overhead fee to
be paid to Landlord or to Landlord’s management agent in the amount of 3% of the
Completion Cost, and Landlord’s reasonable “peer review” fees for the review of
the Preliminary Plan and Working Drawings and Specifications by Landlord’s
project architect and its MEP engineers, which fees shall be paid from the
Landlord’s Contribution.

C.
Landlord shall fund the Landlord’s Contribution (less any applicable deductions
for the above-described administrative/overhead fee and all “peer review”
charges) in installments (not more frequently than monthly) as and when costs
are incurred and a payment request therefor is submitted by Tenant, which
payment request shall include a copy of all supporting invoices, lien waivers
(in the form prescribed by the California Civil Code), and pertinent reasonable
back-up information (all of which can be in the form of an email (i.e. PDF
copies)).  Landlord shall fund the payment request within 30 days following
receipt of the application and supporting materials; provided that a 10%
retention shall be held on payments to Tenant until Landlord receives the
complete Close-Out Package.  Such 10% retention of the Landlord Contribution
towards the Completion Cost shall be funded within 30 days following Landlord’s
receipt of the completed Close-Out Package. 







9



--------------------------------------------------------------------------------






Schedule I


Tenant Improvement / Interior Construction Outline Specifications
(By Tenant/Tenant Allowance)



Note During preliminary walk throughs, construction management is to confirm
re-use of existing building components and provide direction to: 1) match
existing , or 2) provide new building standard at all remodel conditions; or 3)
provide upgrade to building standard based on project team input. Each suite to
be reviewed on a case-by-case basis.


Tenant Standard
General Office:


CARPET
Direct glue broadloom carpet.


VINYL COMPOSITION TILE (VCT)
12” x 12” VCT Armstrong Standard Excelon.


WALLS
Standard Walls: 5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs 16” o.c.,
floor to ceiling construction. No walls shall penetrate the grid unless required
by code. All walls shall be straight, and parallel to building exterior walls.
All offices and rooms shall be constructed of a standard size and tangent to a
building shell or core wall.


Exterior Walls (First Generation Only): 5/8” gypsum drywall furring on 25 ga.
metal studs, with R-13 insulation.


PAINT
Paint finish, one standard color to be Benjamin Moore AC-40, Glacier White, flat
finish. Dark colors subject to Landlord approval.


BASE
2-1/2” Burke rubber base; straight at cut pile carpet, coved at resilient
flooring and loop carpet.


RUBBER TRANSITION STRIP
Transition strip between carpet and resilient flooring to be Burke #150, color:
to match adjacent V.C.T.


PLASTIC LAMINATE
Plastic laminate color at millwork: Nevamar “Smoky White”, Textured #S-7-27T.
 
CEILING
2x4 USG Radar Illusions #2842 scored ceiling tile, installed in building
standard 9/16” or 15/16” T-bar grid. Continuous grid throughout.





10



--------------------------------------------------------------------------------





 
LIGHTING
All spaces are to be illuminated with building standard 2 x 4 direct/indirect
fixtures, approved by the Landlord.
 
DOORS
1-3/4” solid core, 3’’-0” x 8’-10” plain sliced white oak, Western Integrated
clear anodized aluminum frames, Schlage “D” series “Sparta” latchset hardware,
dull chrome finish.
 
OFFICE SIDELITES
All interior offices to have sidelite glazing adjacent to office entry door, 4’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.
 
WINDOW COVERINGS
Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.
 
Tenant Standard
Mechanical (continued):


Mid-Tech / Manufacturing Building: Air distribution downstream of packaged
rooftop units and/or split system fan coil units shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance. All ductwork shall be sheet metal constructed per
SMACNA standards and insulated per the latest Title 24 requirements. Interior
zone shall be limited to a maximum of 2500 square feet.


Packaged rooftop units and/or split system units shall be connected to existing
Irvine Company Energy Management System. Thermostats shall be located adjacent
to light switch at 48” above finished floor. EMS shall be Andover and installed
by AAS.


New packaged rooftop units larger than 5-ton shall be provided with seismic
isolation curb with minimum 1-inch spring deflection. New packaged rooftop units
larger than 6.25 ton shall be provided with economizer with barometric relief
damper.



Tenant Standard Fire Protection:


FIRE PROTECTION
Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of 2’ x 2’ section of scored ceiling tile.
Ceiling drops from shell supply loop.
Tenant Standard Fire Sprinkler:


FIRE SPRINKLER
Hard pipe to be used. Any substitutions to be submitted for Landlord review and
approval prior to install.
Center sprinkler head in 2x2 ceiling tile.





11



--------------------------------------------------------------------------------





Tenant Standard
Electrical:


ELECTRICAL SYSTEM
A 277/480 volt, three phase, four wire tenant metered distribution section will
be added to main service at Main Electrical Room.


Tenant Electrical Room, located within the lease space, as directed by the
Landlord, to include 277/480 volt and 120/208 volt panels, transformer, lighting
control panel, as required.


Standard tenant electrical capacity will be provided in the following capacity:
Lighting 277V: Minimum of 1.2 watt watts per s.f.
General 277V Power: As required to accommodate tenant loads.
HVAC Power 277/480V: As required to accommodate the HVAC equipment.
General 120/208V Power: Minimum of 8.0 watts per s.f.


LIGHTING
All spaces are to be illuminated with building standard 2’ x 4’, direct/indirect
fixtures based on one (1) fixture per 96 square feet.


All lighting shall be controlled by occupancy sensors and ½ switched per Title
24. Provide wall mounted dual relay occupancy sensors in small spaces and
ceiling mounted paired with two switches in double gang box, Leviton “Decora”
style switches with a white plastic coverplate, 48” AFF to switch centerline.


Exit signs: Internally illuminated, white sign face with green text.


OUTLETS
Power: Leviton “Decora” style 15 / 20 amp 125-volt specification grade white
duplex receptacle mounted vertically, 18” AFF to centerline, with a white
plastic coverplate.


All furniture systems will be assumed to be a four (4) circuit / eight (8) wire
configuration. All furniture system workstations are assumed to have personal
computers only and will be connected at a ratio of eight (8) workstations per
four (4) circuit / eight (8) wire homerun.


All wall mounted furniture system communication feeds will be provided with (2)
1 ½” conduit (non-fire rated / non-insulated walls) OR (2) 1 ¼” conduit (fire
rated / insulated walls); a 4S/DP box and a double-gang mud ring in the wall.
One (1) furniture system communication feeds will be assumed to be capable of
providing enough cabling capacity for eight (8) work stations.


Power and Telecom Feeds to systems furniture by Tenant to be via walls, furred
columns or ceiling J-box.


All wall mounted general communication outlets in non-fire rated / non-insulated
walls will be provided a 2-gang mud ring and a pull string in the wall. All wall
mounted communication outlets in fire-rated and insulated walls will be provided
with ¾” conduit (voice and / or data only) OR a 1” conduit (combination voice /
data), stubbed into the accessible ceiling space, 4S/DP box and a single gang
mud ring in the wall. Cover plate, jacks and cables by tenant.


A single tenant telecom room will be provided with a single 4’ x 8’ backboard.
An empty 2” conduit will be routed from this backboard to the building’s main
telephone backboard. An empty 4” conduit sleeve will be stubbed into the
accessible ceiling space.





12



--------------------------------------------------------------------------------





 
Tenant Standard Warehouse/Shipping and Receiving (if applicable):


FLOORS
Sealed concrete.
 
WALLS
5/8” gypsum wallboard standard partition, height and construction subject to
Landlord approval. At furred walls, paint to match Benjamin Moore AC-40 Glacier
White. Provide rated partition at occupancy separation, as required by code.
 
CEILING
Exposed structure, non-painted.
 
WINDOWS
None
 
ACCESS
7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.
 
HVAC
None
 
PLUMBING
Single accommodation restroom, if required.


Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi-gloss finish.
 
LIGHTING
T5 High Bay, 2 x 4 fixtures.
 
OTHER ELECTRICAL
Convenience outlets; surface mounted at exposed concrete walls.
 
SECURITY
Lockable doors.







13



--------------------------------------------------------------------------------






EXHIBIT Y


Jeronimo 5&6


[a9600jeronimoexteriormap.jpg]




14

